_________________________________________________________________

_________________________________________________________________

_______________________________________________

STOCK PURCHASE AGREEMENT

_______________________________________________

BY AND AMONG

E-WASTE SYSTEMS, INC.,

IKARIA HOLDINGS, LLC

and

GEORGE PARDOS

_______________________________________________

Dated as of September 21, 2011

_______________________________________________




















STOCK PURCHASE AGREEMENT

THIS AGREEMENT is made as of September 21, 2011 (the “Signing Date”), by and
among E-WASTE SYSTEMS, INC., a Nevada corporation, 101 First Street #493, Los
Altos, CA  USA 94022 (“Buyer”), IKARIA HOLDINGS, LLC, an Ohio limited liability
company, 6124 Early Light, Galloway, OH  USA 43119 (“IHLLC”), and GEORGE PARDOS,
an individual resident of Ohio, residing at 6124 Early Light, Galloway, OH  USA
43119, (“Pardos”).




RECITALS

A.

Tech Disposal, Inc., of Columbus, Ohio, USA (‘TDI’) is engaged in the business
of recycling and providing asset recovery and other end-of-life services for a
range of electronics including copiers, printers, computers, monitors and
communications products.

B.

IHLLC owns all of the issued and outstanding shares of the capital stock of TDI.

C.

The Buyer desires to purchase from IHLLC, and IHLLC desires to sell to Buyer,
all of the shares of TDI and certain other assets, upon the terms and subject to
the conditions hereinafter set forth.

D.

The parties intend for the transactions contemplated herein to qualify as a type
B reorganization pursuant to Section 368(a)(1)(B) of the Code.

NOW, THEREFORE, in consideration of the Recitals and the respective
representations, warranties, indemnities, covenants, agreements and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, do hereby agree as follows:

1.

DEFINITIONS.  For purposes of this Agreement, the following definitions shall
apply:

Acquired Business: shall mean the business conducted by TDI until the Closing.

Agreement: shall mean this Stock Purchase Agreement.

Annual Financial Statements: shall mean the unaudited, internally prepared
annual financial statements (balance sheets, statements of income and retained
earnings, statements of cash flow and supplementary statements, together with
footnotes) for TDI for the 12 month period ended December 31, 2010 and December
31, 2009, and heretofore delivered to Buyer by IHLLC and Pardos.

Arbitrating Accountant: shall have the meaning set forth in Section 2.6(d) of
this Agreement.

Audited Annual Financial Statements: shall mean the audited financial statements
(balance sheets, statements of income and retained earnings, statements of cash
flow and supplementary statements, together with footnotes) prepared by the
accounting firm of Sadler,





1













Gibbs & Associates LLC for TDI for the period ended December 31, 2010 and
December 31, 2009, and heretofore delivered to Buyer by Pardos and IHLLC.

Benefit Plans: shall mean any pension plan, profit sharing plan, bonus plan,
incentive compensation plan, stock ownership plan, stock purchase plan, stock
option plan, stock appreciation plan, employee benefit plan, employee benefit
policy, retirement plan, deferred compensation plan or agreement, cafeteria
plan, dependent care plan, fringe benefit program, employee insurance plan,
severance plan or agreement, change in control plan or agreement, employment
agreement, disability plan, health care plan, sick leave plan, death benefit
plan, multi-employer pension or welfare benefit plan, or any other plan or
program to provide retirement income, fringe benefits or other benefits to
former or current employees.

Buyer’s Common Stock: shall have the meaning set forth in its Articles of
Incorporation, and shall be priced at $0.50 per share

Buyer’s Series A Stock: shall mean Series A Convertible Preferred Stock of the
Buyer, as evidenced and described by the Amendment to the Certificate of
Incorporation of the Buyer attached hereto as Exhibit

Claim: shall have the meaning specified in Section 12.5(a) of this Agreement.

Closing: shall mean the conference to be held at 10:00 a.m. Central Time, on the
Closing Date at the offices of Quarles & Brady LLP, 411 East Wisconsin Avenue,
Milwaukee, Wisconsin, or such other time and place as the parties hereto may
mutually agree to in writing, at which the transactions contemplated by this
Agreement shall be consummated.  By agreement of the parties hereto, the Closing
may be effected by mail, facsimile or electronic transmission, or other
acceptable means.

Closing Balance Sheet: shall mean a balance sheet for TDI as of the Closing Date
from the books and records of TDI (absent manifest error) in accordance with
GAAP (without giving effect to the consummation of the transactions contemplated
by this Agreement), which shall include the Closing Date Net Cash, which shall
be delivered to Buyer within 30 days of Closing. Any disputes relating to or
resulting from the value of the Closing Balance Sheet shall be resolved in
accordance with the process and procedures described in Section 2.6(d) for the
disputes relating to the Earnout Amount.

Closing Date: shall mean the date specified in Section 3.1 of this Agreement.

Closing Date Net Cash: shall mean the aggregate of all general ledger balances
standing to petty cash and bank accounts (credit and overdraft) at the Closing
Date of TDI as determined and validated by the Buyer’s auditors.

Closing Receivables: shall mean all of the notes and accounts receivable of TDI
as of the Closing as reflected on the Closing Balance Sheet after adjustment for
Bad Debt Reserves.

Code: shall mean the Internal Revenue Code of 1986, as amended.





2










Conditions: shall have the meaning specified in Section 12.5 of this Agreement.

Consulting Agreement: shall mean the consulting agreement to be entered into
between TDI and Two Fat Greeks, Inc., an Ohio corporation (“TFG”), in the form
of Exhibit B attached hereto.

Contracts: shall mean all of the contracts, leases and agreements of TDI.

Cut-Off Date: shall have the meaning specified in Section 12.1(h) of this
Agreement.

Earnout Amount: shall mean that portion of the Purchase Price that is payable
pursuant to Section 2.6(a) of this Agreement.

Earnout Audit: shall have the meaning set forth in Section 2.6(b)(i) of this
Agreement.

Earnout Period: shall have the meaning set forth in Section 2.6(a)(i) of this
Agreement.

EBITDA: shall mean TDI earnings before interest, taxes, depreciation and
amortization.

Effective Time: shall have the meaning specified in Section 3.1 of this
Agreement.

Environmental Claim: shall mean any claim, action, cause of action,
investigation or notice by any Person or entity alleging liability (including,
without limitation, liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (i)
the presence, or release into the environment, of any Material of Environmental
Concern at any location, or (ii) any violation, or alleged violation, of any
Environmental Law.

Environmental Laws: shall mean all Laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata), including,
without limitation, Laws relating to emissions, discharges, releases or
threatened releases of Materials of Environmental Concern, or to the generation,
manufacture, processing, handling, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern.

ERISA: shall mean the Employee Retirement Income Security Act of 1974, as
amended.

ERISA Affiliate: shall mean a Person aggregated with another Person as a single
employer under any of Sections 414(b), 414(c), 414(m), or 414(o) of the Code.

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended.





3










Existing Plans: shall mean the existing Benefit Plans of TDI listed and
described on Schedule 1.1 attached hereto.

Extension Period: shall have the meaning set forth in Section 3.1(b)

Financial Statements: shall mean the Annual Financial Statements and Interim
Financial Statements, collectively.

Forecasts: shall mean the forecasts for TDI attached hereto as Schedule 1.2.

GAAP: shall mean United States generally accepted accounting principles.

Income Taxes: shall mean all Taxes based on income determined under provisions
of the Code and foreign, state and other taxes (including franchise taxes) based
on income or gross receipts, including a Tax assessed on a corporation by
reference to its income, gains, or profits, and shall include for the avoidance
of doubt, any withholding tax and in each instance any interest, penalties or
additions to tax attributable to such Tax.

Indebtedness: shall mean all liabilities or obligations of TDI whether primary
or secondary or absolute or contingent:  (a) for borrowed money; (b) evidenced
by notes, bonds, debentures, guaranties or similar obligations; (c) under leases
which in accordance with GAAP constitute capital leases; or (d) secured by liens
on any assets of TDI; or (e) resulting from cash, book or bank overdrafts.

Indemnification Cap: shall have the meaning specified in Section 12.2(b)(ii) of
this Agreement.

Indemnified Party: shall have the meaning specified in Section 12.5(a) of this
Agreement.

Indemnifying Party: shall have the meaning specified in Section 12.5(a) of this
Agreement.

Initial Payment: shall mean $100,000 payable in Shares of the Buyer’s Common
Stock, plus $40,000 payable in the Buyer’s Series A Preferred Stock,
substantially in the form attached as Exhibit A.

Intellectual Property Rights: shall mean patents, trade marks, service marks,
logos, trade names, internet domain names, websites, rights in designs, brand
names, logos, copyrights, and moral rights, database rights, rights in know-how,
trade secrets, discoveries, inventions, formulae, process, procedures, computer
software programs and subsequent versions thereof, including all source code,
object, executable or binary code, and other intellectual property rights, in
each case whether registered or unregistered, licensed or owned, and including
applications for registration, licenses pertaining thereto, and all rights or
forms of protection having equivalent or similar effect anywhere in the world.

Interim Financial Statements: shall mean the unaudited, internally prepared
financial statements (balance sheet and statement of income) for TDI for the
period beginning at





4










the end of the audited period through the date of this Agreement, heretofore
delivered by IHLLC and Pardos to Buyer.

Investment: by any Person shall mean:  (a) any transfer or delivery of cash,
stock or other property or value by such Person in exchange for Indebtedness,
stock or any other security of another Person; (b) any loan, advance or capital
contribution to or in any other Person; (c) any guaranty, creation or assumption
of any liability or obligation of any other Person; and (d) any investments in
any fixed property or fixed assets other than fixed properties and fixed assets
acquired and used in the ordinary course of the business of that Person.

Knowledge of IHLLC or Pardos: and terms of similar import shall mean the actual
knowledge of IHLLC or Pardos and the knowledge that IHLLC or Pardos should have
after due inquiry.

Law: shall mean any federal, state, local or other governmental law, rule or
regulation of any kind, and any and all rules and regulations promulgated
thereunder.

Leased Real Estate: shall mean the real property leased by TDI subject to the
Real Estate Leases, including all buildings, structures, improvements and
fixtures and fittings thereon.

Losses: shall mean damages, liabilities, deficiencies, claims, actions, demands,
judgments, interest, losses, diminutions in value or costs or expenses of
whatever kind or nature (including, without limitation, reasonable attorneys’
fees), to the extent not insured.

Materials of Environmental Concern: shall mean any substance or material that is
on the date hereof or on the Closing Date prohibited, controlled or regulated by
any governmental authority under any Environmental Law, including, without
limitation, chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum, petroleum derivatives or other hydrocarbons,
petroleum products, dangerous substances, designated substances, controlled
products or subject waste, all as defined in or pursuant to any Environmental
Law.

Net Working Capital.  Net Working Capital shall mean the amount by which the sum
of Closing Date Net Cash plus accounts receivable, deposits, acquired inventory
and trucks, controlled by Pardos but which are owned by other parties (title to
be transferred to TDI in accordance with Section 6.3 of this Agreement) and
listed on Schedule 4.18, exceed current liabilities, in accordance with GAAP, as
at the date of Closing.

Noncompetition Agreements: shall mean the noncompetition agreements to be
entered into by and among the Buyer, Pardos, IHLLC and TDI in the form of
Exhibits C attached hereto.

Objection Notice: shall have the meaning set forth in Section 2.6 of this
Agreement.

Original Stock Transfer Documents: mean all of the stock certificates,
membership interest certificates (if applicable) and other transfer documents
delivered by IHLLC to Buyer pursuant to Section 2.2 of this Agreement.





5










Owned Real Estate.  “Owned Real Estate” shall mean the real property titled in
the name of TDI described in Schedule 1.3 attached hereto, together with all
buildings, structures, improvements and fixtures and fittings thereon and all
rights pertaining thereto.

Permitted Indebtedness: shall mean the Indebtedness of TDI to the creditors and
in the amounts listed on Schedule 1.4 attached hereto.

Person: shall mean a natural person, corporation, trust, partnership, limited
liability company, governmental entity, agency or branch or department thereof,
or any other legal entity.

Pre-Closing Tax Period: shall have the meaning set forth in Section 8.3(a) of
this Agreement.

Professional and Transaction Fees: shall mean any and all consulting,
accounting, legal, brokerage or finder fees, expenses or charges incurred or
arising on behalf of IHLLC and Pardos or TDI in connection with the negotiation,
preparation, execution, planning or performance of this Agreement or the
transactions contemplated hereby, and any other such expenses incurred by IHLLC
and Pardos or TDI prior to the Closing as a result of their respective
obligations hereunder.

Purchase Price: shall mean the Initial Payment, plus the Earnout Amount, subject
to any adjustments to the Purchase Price set forth in this Agreement.

Purchased Stock: shall mean, collectively, all of the issued and outstanding
shares of TDI.

Real Estate: shall mean, collectively, the Owned Real Estate and the Leased Real
Estate.

Remediation Costs and Expenses: shall have the meaning specified in Section
12.6(c) of this Agreement.

Retained Liabilities: shall mean the claims, liabilities and obligations of TDI
as of the Closing listed on Schedule 1.6 attached to this Agreement.

Retention Account: shall mean a segregated account maintained by Buyer for the
specific purposes of holding the Retention Fund.

Retention Fund: shall mean the amount(s) deposited and remaining in the
Retention Account from time to time in accordance with the terms of this
Agreement.

SEC: shall mean the United States Securities and Exchange Commission.

Securities Act: shall mean the Securities Act of 1933, as amended.

Straddle Period: shall have the meaning set forth in Section 8.3(b) of this
Agreement.





6










Taxes: shall mean all taxes of any kind, levies or other like assessments,
customs, duties, imposts, charges or, including without limitation, income,
gross receipts, ad valorem, value-added, excise, real or personal property,
asset, sales, use, license, payroll, transaction, capital, net worth, franchise
taxes (if not based on income), estimated taxes, withholding, employment, social
security, workers’ compensation, utility, severance, production, unemployment
compensation, occupation, premium, windfall profits, transfer and gains taxes or
other governmental taxes imposed or payable to the United States, or any state,
county, local or foreign government or subdivision or agency thereof, and in
each instance such term shall include any interest, penalties or additions to
tax attributable to any such Tax.

Tax Returns: shall mean all returns, declarations, reports, claims for refund
and information returns and statements of any Person required to be filed or
sent by or with respect to it in respect of any Taxes, including any schedule or
attachment thereto and any amendment thereof.

2.

PURCHASE OF PURCHASED STOCK.

2.1

Purchased Stock.  Subject to and upon the terms and conditions set forth in this
Agreement, IHLLC will validly sell, transfer, assign and convey to Buyer, and
Buyer will accept and purchase from IHLLC, on the Closing Date, the Purchased
Stock.

2.2

Delivery of Purchased Stock.  At the Closing, IHLLC shall deliver, transfer and
assign all of the Purchased Stock to Buyer by delivering stock certificates
representing all of the Purchased Stock, and in each case, as applicable,
endorsed or accompanied by stock powers or other similar assignment documents
reasonably requested by the Buyer, duly executed in blank, with any required
transfer stamps affixed thereto, and otherwise in proper form for transfer, as
shall be necessary to vest in Buyer, full, complete, good and marketable title
to such Purchased Stock free and clear of all liens, claims and encumbrances of
any kind whatsoever, all such documents to be in form and substance satisfactory
to counsel for Buyer.

2.3

Payment of Purchase Price.  The Purchase Price for the Purchased Stock shall be
paid by Buyer to IHLLC as follows:

(a)

Subject to adjustment as described below, the Initial Payment shall be paid on
the Closing Date. The Initial Payment shall include the issuance of Buyer’s
Series A Stock on the Closing Date.  In the event that the Buyer’s governing
documents and securities requirements with respect to the authorization of
Buyer’s Series A Stock do not permit the issuance of Buyer’s Series A Stock on
the Closing Date as aforesaid, such Buyer’s Series A Stock shall be issued to
IHLLC as soon as possible after the Closing Date, but not later than November 1,
2011.

(b)

The Earnout Amount due pursuant to Section 2.6 of this Agreement, shall be paid
in accordance with Section 2.6.  





7










2.4

Post-Closing Purchase Price Adjustments.

(a)

If within 180 days following the Closing, there remain outstanding Closing
Receivables, the Purchase Price will be decreased by the amount outstanding.
 Buyer will provide written notice to IHLLC and Pardos of any such uncollected
Closing Receivables no later than 180 days after the Closing.  Any such decrease
to the Purchase Price shall be repaid to the Buyer first (i) from the Retention
Account to the extent there is a sufficient balance therein and at such point as
the Retention Account is exhausted, then (ii) as a set-off against any other
payment due hereunder to IHLLC, including any portion of the Initial Payment and
any Earnout Payment, to the extent such set-off would satisfy the amount owed
pursuant to this Section 2.4(a).  Any such payment or set-off shall be
calculated and paid or set-off, as applicable, within 10 days after Buyer
provides written notice to IHLLC and Pardos in accordance with this Section
2.4(a).  On the 181st day following the Closing, Buyer shall assign any
remaining outstanding Closing Receivables to IHLLC to the extent the Purchase
Price is decreased.

(b)

The Earnout Amount will be adjusted in accordance with Section 2.6.

2.5

Retention Fund.  At the time that the payment required by Section 2.3(a) is
made, the Buyer shall deposit in the Retention Account, which is to be held by
the Buyer an amount equal to ten percent (10%) of such payment, and such amount
shall be retained in the Retention Account for 120 days following the date such
payment is made.  The Retention Fund shall be withheld and placed in the
Retention Account for the purpose of allowing Buyer to recover therefrom the
amount of any purchase price adjustments made pursuant to the terms herein and
any claims under Section 12.5 of this Agreement, in each case in accordance with
Section 12.6 of this Agreement.  After funds are retained in the Retention
Account for 120 days, any portion of the Retention Fund as to which there is no
dispute by or among any of the parties shall be paid by the Buyer to IHLLC in
accordance with Section 2.3(b).  In the event there is a dispute by or among any
of the parties with regard to any portion of the Retention Fund, such amounts
shall be retained in the Retention Account until fully and finally resolved in
accordance with the terms hereof.

2.6

Earnout Amount.  

(a)

The Earnout Amount, if any, will be payable by Buyer to IHLLC in the form of
Buyer’s Series A Stock or Buyer’s Common Stock, as described in Section 2.6(f),
as follows:

(i)

The Earnout Amount shall be equal to the EBITDA during the period from the
Closing Date through the first anniversary of the Closing Date (the “Earnout
Period”)  multiplied by four point five (4.5), plus the Net Working Capital,
less the amount of the Initial Payment; provided, however, that in no event will
the Earnout Amount exceed Two Million Dollars ($2,000,000);

(b)

For purposes of calculating the Earnout Amount, the following shall apply:





8










(i)

The Buyer shall cause a firm of certified public accountants to prepare
unaudited financial statements for TDI for the Earnout Period (the “Earnout
Audit”).  The Earnout Audit shall be conducted in accordance with GAAP and any
applicable standards of the SEC.  

(ii)

EBITDA for purposes of calculation of the Earnout Amount the parties:

(1)

shall specifically exclude any types of costs charged to TDI by the Buyer that
are not consistent with the historical costs for the Acquired Business set forth
in the Forecasts and any costs charged to TDI associated with the revenues
described in subsection (2) below; provided that in the event TDI incurs any
types of costs for services, including shared services, or other expenses that
(A) were previously provided or paid by Pardos or one of his affiliates and (B)
are not included in the Forecasts, any such costs shall be included; and

(2)

shall specifically exclude any revenues materially derived from client
opportunities that are brought directly to TDI by the Buyer or any current or
future affiliate or subsidiary of Buyer (other than TDI), with said  client
opportunities periodically identified in writing by Buyer to IHLLC during the
Earnout Period.

(iii)

The Earnout Payment, if any, due pursuant to Section 2.6 of this Agreement shall
be reduced by the amount of any external working capital investment reasonably
required to support TDI during the Earnout Period, except for any amounts of
working capital approved by the Board of Directors of TDI to acquire fixed or
capital assets which have a multi-year useful life.

(c)

The Buyer shall provide the Earnout Audit to IHLLC and Pardos within 60 days
after the conclusion of the Earnout Period.  If Pardos (on behalf of himself and
IHLLC) does not object to the Earnout Amount calculation in accordance with
Section 2.6(d), the Buyer shall pay the Earnout Amount to IHLLC within 60 days
after the Buyer’s receipt of the Earnout Audit.

(d)

If Pardos (on behalf of himself and IHLLC) claims that the Earnout Amount has
not been prepared in accordance with the requirements of this Section 2.6, he
will deliver to Buyer a written statement describing with reasonable detail the
basis for any such claim within 30 days after receipt of the Earnout Audit
(“Objection Notice”).  Buyer, IHLLC and Pardos will use reasonable efforts to
resolve any such claims themselves.  If they do not obtain a final resolution
within 30 days after the date Pardos provides the Objection Notice, the Buyer
and Pardos (on behalf of himself and IHLLC) will jointly engage and equally
share the expense of a nationally recognized accounting firm or a regional
accounting firm acceptable to Buyer, IHLLC and Pardos to resolve any remaining
such claims (the “Arbitrating Accountant”).  Within 30 days after the date of
appointment of the Arbitrating Accountant, Buyer and Pardos (on behalf of
himself and IHLLC) shall indicate in writing their position on each disputed
matter.  The Arbitrating Accountant shall make a written determination on each
disputed matter no later than 30 days after submission of written submissions
from Buyer and Pardos (on behalf of himself and IHLLC), and such determination
will be conclusive and binding upon such parties with respect to that disputed
matter.  The Buyer will pay to IHLLC the Earnout Amount, if any,





9










as finally determined by the Arbitrating Accountant.  The Arbitrating Accountant
shall allocate their fees equally to each disputed matter and shall be
instructed to order the non-prevailing party on each disputed matter to
reimburse the prevailing party, provided that the amount of the final
determination varies from the disputed amount by Five Thousand Dollars ($5,000)
or more.

(e)

Buyer’s obligation to pay or satisfy the Earnout Amount shall not be affected by
the failure of TFG to perform the essential consulting services assigned to it
under the Consulting Agreement on account of death or total disability of
Pardos.  

(f)

The Earnout Amount shall be allocated among Buyer’s Series A Stock and Buyer’s
Common Stock in such a manner as to cause the Buyer’s Series A Stock issued to
IHLLC on account of the Earnout Amount to represent ten percent (10%) of the
total Purchase Price  for the Purchased Stock (including the Initial Payment and
the Earn-out Amount).  The balance of the Purchase Price payable for the
Purchased Stock in excess of ten percent (10%) of such total Purchase Price
shall be paid by issuance to IHLLC of Buyer’s Common Stock as described in
Section 2.6(b). For purposes of clarification, the ratio of the Buyer's Common
Stock and Series A Preferred Stock paid out as part of the Initial Payment shall
remain the same regardless of the Earnout Amount.

3.

CLOSING.

3.1

Closing Date.  

(a)

Subject to subsection 3.1(b), the Closing shall take place within Fifteen (15)
days of the receipt of the audited accounts (the “Closing Date”).  For financial
and accounting purposes, but not for risk of loss or liability purposes, the
Closing shall be considered effective not later than as of September 30, 2011
Midnight Eastern Time on the Closing Date (the “Effective Time”).

(b)

Buyer shall have the right to extend the Closing Date by Sixty (60) days (the
“Extension Period”).   If Closing has not occurred on or before November 30,
2011, for reasons other than those specified in Section 9.1(b), Pardos and IHLLC
shall have the right to terminate this Agreement in accordance with Section 9.

3.2

Closing Deliveries.

(a)

By IHLLC, Pardos and/or TFG.  At the Closing, IHLLC and Pardos shall deliver to
Buyer the following:

(i)

the Noncompetition Agreement, duly executed by IHLLC and Pardos;

(ii)

the Consulting Agreement, duly executed by TFG;

(iii)

the Original Stock Transfer Documents, duly endorsed or executed by IHLLC as
provided therein;





10










(iv)

the Certificate/Articles of Incorporation of TDI certified as of the most recent
practicable date by the Secretary of State of Ohio;

(v)

a certificate of the Secretary of State of Ohio as to the good standing of TDI
as of the most recent practicable date in each of such jurisdictions;

(vi)

the authorizations, consents and approvals set forth in Schedule 4.1(c) attached
hereto;

(vii)

payment in full by wire transfer or bank cashier’s check of all outstanding
loans and advances from TDI to Pardos and any affiliates of Pardos;

(viii)

the duly executed resignations of all officers and directors of TDI from all
offices and directorships of TDI held by them;

(ix)

a certificate of an officer of TDI dated the Closing Date and signed by the
officer of TDI certifying (A) to the accuracy of copies of the Articles of
Incorporation, and Code of Regulations of TDI, as amended to date, attached
thereto, and (B) to the names of all officers and directors of TDI as of
immediately prior to the Closing;

(x)

the original corporate record books and stock record books of TDI; and

(xi)

a certificate evidencing the organization and legal existence of IHLLC of record
and in full force and effect with the Secretary of State of Ohio.

(b)

By Buyer.  At the Closing, Buyer shall deliver to IHLLC, Pardos or TFG the
following:

(i)

the Noncompetition Agreement; duly executed by Buyer;

(ii)

the Consulting Agreement, duly executed by Buyer; and

(iii)

payment due to IHLLC under Section 2.3(a).

4.

REPRESENTATIONS AND WARRANTIES OF IHLLC AND PARDOS.  For the purpose of inducing
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, IHLLC and Pardos, jointly and severally, represent and
warrant and agrees, that:

4.1

Ownership of Purchased Stock; Authority; Consents.

(a)

Ownership.  IHLLC is the owner of, and has good and marketable title to, that
number of Purchased Stock as is set forth in Schedule 4.2(d) attached hereto,
free and clear of all liens, claims and encumbrances, and has full legal title
and power and the authorizations and approvals necessary to sell, transfer and
deliver such Purchased Stock to Buyer.  IHLLC has not granted a currently
effective power of attorney or proxy to any Person with respect to all or any
portion of the Purchased Stock.  Upon delivery of the Original Stock





11










Transfer Documents by IHLLC to Buyer, Buyer will acquire good and marketable
title to such Purchased Stock, free and clear of all liens, claims and
encumbrances.

(b)

Authority.  IHLLC and Pardos have all requisite power and authority to enter
into this Agreement, and the related agreements referred to herein, and to carry
out his obligations hereunder.  The execution and delivery by IHLLC and Pardos
of this Agreement and the other documents and instruments to be executed and
delivered by IHLLC, Pardos and TFG pursuant hereto and the consummation by
IHLLC, Pardos and TFG of the transactions contemplated hereby and thereby have
been duly authorized by IHLLC, Pardos and TFG (as applicable).

(c)

Consents.  No consent, approval, authorization or order of any court,
governmental agency or body is required for the consummation by IHLLC or Pardos
of the transactions contemplated by this Agreement, except those set forth in
Schedule 4.1(c) attached hereto.  Except as disclosed on Schedule 4.1(c), the
execution, delivery and performance by IHLLC and Pardos of this Agreement, and
the consummation by TDI, IHLLC and Pardos of the transactions contemplated
hereby, does not and will not, with or without the giving of notice or the lapse
of time or both, require the consent of any third party under any contract,
agreement, lease or license to which TDI, IHLLC or Pardos is a party.

(d)

IHLLC.  IHLLC is an Ohio limited liability company, duly-organized, validly
existing and in full force and effect under the Laws of the State of Ohio.

4.2

Corporate Matters.

(a)

Organization and Qualification; Power.  

(i)

TDI is a corporation duly organized, validly existing and in good standing under
the Laws of the State of Ohio.  

(ii)

TDI is duly qualified and/or licensed, as the case may be, and in good standing
in each of the jurisdictions listed on Schedule 4.2(a), which are the only
jurisdictions where the nature of its activities or the character of the
properties owned, leased or operated by it require such qualification or
licensing.  TDI has all requisite corporate power and authority to own, lease
and operate all of its properties and assets and to carry on its business as it
is now being conducted.

(b)

Subsidiaries.  TDI has no subsidiaries or owns any stock, limited liability
company interests or other equity interests in any Person.

(c)

Compliance; Binding Effect.  The execution and delivery of this Agreement and
the related agreements, documents and instruments referred to herein, and the
consummation of the transactions contemplated hereby, will not: (i) violate any
provision of the Articles of Incorporation and Code of Regulations of TDI; (ii)
constitute a default under, or constitute an event which with the giving of
notice or the lapse of time or both would become a default under, or result in
the creation or imposition of any lien, charge, pledge, security interest or
other encumbrance upon any of the assets of TDI under, or create any rights of
termination, cancellation, purchase, or acceleration in any Person under, any
mortgage, lien, lease, agreement





12










or other instrument or obligation to which TDI is a party or by which TDI or its
assets are bound; or (iii) violate or conflict with any Law, order, writ,
injunction, judgment, arbitration award, decree or other restriction of any kind
or character to which TDI or its assets are subject or bound.

(d)

Capitalization of TDI; Ownership of Common Stock.

(i)

The entire authorized capital stock of TDI consists of eight hundred fifth (850)
shares of common stock, having no par value, of which, one hundred common shares
having no par value are issued and outstanding in the name of IHLLC and comprise
the whole of the Purchased Stock.  Schedule 4.2(d) to this Agreement sets forth
the number of shares of the Common Stock owned by IHLLC.  All of the issued and
outstanding shares of the Common Stock have been duly authorized and validly
issued, are fully paid and non-assessable and are owned of record by IHLLC as
set forth in Schedule 4.2(d) attached hereto free and clear of all liens,
claims, encumbrances and restrictions whatsoever.  No shares of Common Stock or
other ownership interests in TDI are reserved for issuance or are held as
treasury shares.  TDI has complied with, and is in compliance with, all
applicable securities Laws, including without limitation with respect to the
issuance, sale and/or the repurchase of any shares of Common Stock.

(ii)

There are no outstanding options, warrants, conversion rights or other rights to
subscribe for or purchase, or other contracts with respect to the common stock
any other equity interest of TDI pursuant to which IHLLC or Pardos is or may
become obligated to issue or redeem or exchange any shares of stock or other
equity interests of TDI.

(e)

Articles; Code of Regulations; Minute Books; Records.  IHLLC and Pardos have
heretofore delivered to Buyer true and complete copies of the Articles of
Incorporation and Code of Regulations of TDI, as amended and in effect on the
date of this Agreement.  The minute books of TDI which heretofore have been
provided to Buyer for examination contain complete and accurate records of all
limited liability company and corporate action taken by the managers, members,
board of directors and stockholders, as applicable of TDI and IHLLC or Pardos,
respectively, through the date hereof, and completely and accurately reflect all
transactions in and any other equity interests of TDI.  The accounting books and
records of TDI are complete and correct and are maintained in a manner
consistent with past practice.  The managers, members, officers and directors,
as applicable, of TDI are as set forth in Schedule 4.2(e) to this Agreement.

4.3

Authority; Validity.  No further corporate act or proceeding on the part of TDI,
IHLLC or Pardos is necessary to authorize this Agreement or the other documents
and instruments to be executed and delivered by TDI, IHLLC or Pardos pursuant
hereto or the consummation by TDI, IHLLC or Pardos of the transactions
contemplated hereby and thereby.  This Agreement and the related agreements,
documents and instruments referred to herein to which TDI, IHLLC or Pardos is a
party have been duly executed and delivered and constitute the valid and legally
binding obligations of TDI, IHLLC or Pardos enforceable against TDI, IHLLC or
Pardos in accordance with their respective terms.

4.4

Closing Date Net Cash; Closing Receivables.





13










(a)

The Closing Date Net Cash is greater than or equal to Nil.

(b)

The amount of the Closing Receivables in excess of the Bad Debt Reserve should
be collectible without recourse to litigation; there are no disputed Closing
Receivables; all credits due the debtors of the Closing Receivables have been
deducted and the Closing Receivables are subject to no defense or setoff; and no
debtor owing any of such Closing Receivables has filed under the provisions of
any bankruptcy, reorganization, insolvency or other similar Laws.  For purposes
of this Section 4.4, Closing Receivables shall be considered uncollectible if
they remain unpaid and outstanding 120 days after the date of the original
invoice or applicable note.

4.5

Financial.  IHLLC or Pardos previously furnished to Buyer true and correct
copies of the Financial Statements, copies of all of which are attached hereto
as Schedule 4.5(a).  Except as indicated in Schedule 4.5(b) attached hereto, the
Financial Statements were prepared in accordance with GAAP consistently applied
through the applicable periods involved (except that the Interim Financial
Statements are subject to normal year-end adjustments and do not include
footnotes), and present fairly the financial condition of TDI as of the
respective dates of such Financial Statements and the results of operations for
the respective periods then ended.  Except as indicated in Schedule 4.5(c),
since its inception in 2010, there has been no change in the accounting methods
or practices of TDI, no change in TDI’s policies with respect to depreciation or
amortization including useful lives of assets or rates for depreciation or
amortization, and no change in TDI’s policies with respect to pricing inventory
or capitalizing costs.  Pardos or IHLLC previously furnished to Buyer all
management financial reports to the directors, managers, partners, stockholders,
or members, or any committee thereof, of TDI prepared during the past five years
(if any).  Pardos or IHLLC previously furnished to Buyer all correspondence with
TDI’s accountants prepared or received since inception, including all management
letters from accountants.  Pardos or IHLLC previously furnished to Buyer all
reports by accountants to management of TDI since inception.  All of the
documents, information (financial and otherwise) and Financial Statements
provided by either Pardos, IHLLC, or TDI to the accounting firm of Sadler, Gibbs
& Associates in connection with the preparation of the Audited Annual Financial
Statements were true, correct and complete.

4.6

Absence of Changes.

(a)

Except as set forth in Schedule 4.6 attached hereto and except as disclosed in
the Financial Statements, since January 1, 2011, there has been no (i) material
adverse change in the business, property or condition (financial or otherwise)
or results of operations of TDI, either individually or taken as a whole, from
that shown in the Financial Statements, (ii) damage, destruction or loss
(whether or not covered by insurance) which singly or in the aggregate
materially adversely affects TDI’s assets or the business or financial condition
of TDI, (iii) commitment to increase or effected increase in either the rate of
compensation or the actual compensation payable or to become payable by TDI to
any of its officers or employees since inception, (iv) new contract, agreement,
license or transaction or termination of any previously existing contract,
agreement or license other than in the ordinary course of business, (v) actual
or threatened labor trouble or strike affecting TDI, (vi) cancellation or other
termination of a relationship with TDI, or written notice to TDI of a future
cancellation or other termination of a relationship with TDI, by any single
supplier or customer of TDI who





14










accounted for more than 2% of TDI’s purchases or sales, since inception, (vii)
commitment for, declaration, setting aside, or payment of any dividend or other
distribution in respect of any of the equity interests of TDI, (viii)
transaction or transactions by TDI outside the ordinary course of business, or
(ix) other occurrence, event or condition which materially adversely affects or
is reasonably likely to adversely affect TDI, its assets, or its business.

(b)

Except as set forth in Schedule 4.6 attached hereto, since inception, there has
been no direct or indirect redemption, purchase or other acquisition by TDI of
any shares of its capital stock.

4.7

Absence of Undisclosed Liability.  Except as set forth in Schedule 4.7 attached
hereto, there are no liabilities or obligations of any kind whatsoever, whether
direct, indirect, accrued, contingent or absolute, and whether or not determined
or determinable (other than the liabilities of TDI set forth on the Closing
Balance Sheet), to which TDI will be subject following consummation of the
transactions contemplated hereby, and there is no existing claim, or, to the
Knowledge of IHLLC or Pardos, condition, situation or set of circumstances which
could reasonably be expected to result in any such liability or obligation.

4.8

Powers of Attorney.  There are no employees or agents of TDI who hold powers of
attorney to act with respect to TDI, its assets or the Acquired Business.

4.9

Litigation.  Except as set forth in Schedule 4.9 hereto, TDI is not bound by any
order, judgment, stipulation or consent decree of any court or governmental
agency affecting its assets, or limiting or affecting its operations; there is
no suit, action, or legal, administrative, arbitration or other proceeding or
governmental investigation pending or, to the Knowledge of IHLLC or Pardos,
threatened in writing that could adversely affect the business, financial
condition or assets of TDI, and TDI has not committed any act that would give
rise to any such legal action or proceeding; there are no labor strikes, filed
grievances or other labor troubles pending or, to the Knowledge of IHLLC or
Pardos, threatened against TDI, and there is no pending arbitration proceeding
arising out of any union agreement to which TDI is or was a party; there are not
currently pending or, to the Knowledge of IHLLC or Pardos, threatened against
TDI any investigations of charges or complaints, and there are no outstanding
uncorrected or unresolved citations, charges, complaints, orders or judgments,
issued or made by any governmental agency, or by a court, with respect to its
application or enforcement of the Laws relating to TDI’s business operations,
environmental protection, labor relations, employee safety and health, wages,
hours and other labor standards, and fair employment; and no judgment or pending
or, to the Knowledge of IHLLC or Pardos, threatened claim exists under any
applicable worker’s compensation Law by reason of employment of the employees by
TDI that is not fully covered by worker’s compensation insurance.

4.10

Licenses; Compliance With Laws and Regulations.

(a)

Governmental Licenses.  Except as set forth in Schedule 4.10(a) hereto, TDI has
all governmental licenses and permits necessary to conduct its business, and
such licenses and permits are in full force and effect and listed on Schedule
4.10(a) hereto.  Except as set forth in Schedule 4.10(a) hereto, no violations
are or have been recorded and remain outstanding in respect of such licenses or
permits and no proceeding looking toward the revocation or limitation of any of
them is pending or threatened.  Set forth in attached Schedule





15










4.10(a) is a complete list of all inspection reports, complaints, citations and
notices of violations or alleged violations received by TDI since inception from
any governmental agency having jurisdiction over TDI or its business.

(b)

Compliance With Laws and Regulations.  Except as provided in Schedule 4.10(b)
attached hereto, TDI is in compliance with all applicable Laws relating to the
operation of its business, the Real Estate, and its other assets, including,
without limitation, all zoning, building, fire, plumbing, health and safety
Laws, and no notice has been served upon it claiming violation of any of the
foregoing.  Except as provided in Schedule 4.11(e) attached hereto, to the
Knowledge of IHLLC or Pardos, the Real Estate and all buildings and improvements
situated thereon, and the use thereof by TDI complies with all Laws, easements
and restrictions, if any.

4.11

Title to and Condition of Property.

(a)

Real Property Used.  The Real Estate, including the proposed expansion space in
the adjacent premises previously disclosed to Buyer, constitutes all real
property used by TDI to conduct the Acquired Business.  

(b)

Title.  Except as indicated in Schedule 4.11(b), TDI owns good and marketable
title to, and has undisputed possession of, all of its assets and properties,
free and clear of all options, adverse claims, restrictions, tenancies, debts,
claims, security interests, defects of title, mortgages, liens, pledges, charges
or encumbrances of any nature whatsoever.

(c)

Condition; Sufficiency.  The assets of TDI (together with the Leased Real
Estate) constitute all of the property relating to or used or held for use in
connection with the Acquired Business on this date, and comprise all property
necessary for the continued conduct of the Acquired Business after the Closing
by TDI as conducted prior to the Closing by TDI.  Subject only to ordinary wear
and tear, the assets of TDI are usable and used in the Acquired Business, have
been well maintained and are in good operating condition and repair, reasonable
wear and tear excepted.  Since inception, no such asset essential to the
operation of the Acquired Business has been destroyed, diverted by TDI to other
uses, or otherwise disposed of by TDI without having been adequately replaced.

(d)

Insurance.  TDI and all of TDI’s assets have been and are insured, and will be
insured through the Closing Date, in the amounts and against the risks set forth
in Schedule 4.11(d) attached hereto.  TDI is not in default with respect to any
provision contained in any insurance policy for TDI and has not failed to give
notice or present any claim under any such policy in due and timely fashion.
 Since inception, TDI has not had any insurance policy or coverage thereunder
cancelled, withdrawn or not renewed by the insurer.  TDI has not received notice
of, and neither IHLLC nor Pardos have Knowledge of any cancellation or threat of
cancellation of such insurance.  Except as set forth in Schedule 4.11(d)
attached hereto, no property damage, personal injury or products liability
claims have been made, or are pending, against TDI that are not fully covered by
insurance (except to the extent of co-insurance and deductibles reflected in the
applicable insurance policies).  A description of all pending insurance claims
over $5,000 in amount for TDI is set forth on Schedule 4.11(d).  All of the
insurance policies set forth on Schedule 4.11(d) are fully paid up and will
remain in force and effect





16










following the Closing in accordance with the terms of such insurance policies,
copies of which were previously provided to the Buyer.

(e)

Real Estate.  Except as set forth in Schedule 4.11(e) to this Agreement, to the
Knowledge of IHLLC or Pardos: there are no commenced or planned public
improvements related to the Real Estate which may result in special assessments
or area wide charges for which TDI would be responsible (either as owner of the
Owned Real Estate or as lessee of the Leased Real Estate), or which might
otherwise adversely affect such Real Estate; no governmental agency or court
order has been issued requiring repairs, alterations or correction of any
existing conditions of the Real Estate, and there is no condition that could be
a cause for such an order; there is no pending or, to the Knowledge of IHLLC or
Pardos, planned or contemplated condemnation or similar action or change in any
zoning or building ordinance affecting the Real Estate; there are no structural
or mechanical defects in the Real Estate, including adequacy and quality of well
and sanitary disposal systems or defects which are reasonably likely to result
in the discharge of pollutants into the environment; there is no violation of or
nonconformance with any Law requiring or calling attention to the need for any
work, repairs, construction, alteration or installation affecting the Real
Estate; and all of the Real Estate has rights of access to public roads.

(f)

Inventories.  The inventories and supplies included in the assets of TDI on the
Closing Balance Sheet in excess of the inventory reserve, if any, set forth on
the Closing Balance Sheet consist of a quantity and quality usable and saleable
in the ordinary course of business of TDI.

4.12

Taxes.

(a)

Except as set forth in Schedule 4.12(a) attached hereto, TDI (i) has timely
filed with the appropriate governmental agencies all Tax Returns required to be
filed by it as of the date of this Agreement for all periods ended prior to the
date of this Agreement, (ii) has not requested any extensions with respect to
such Tax Returns that are still outstanding, and (iii) has paid all Taxes shown
as payable on such Tax Returns and has not executed or filed with the Internal
Revenue Service or any other taxing authority any agreement, waiver or other
document or arrangement that is currently in effect and that extends or has the
effect of extending the period for assessment or collection of Taxes (including
without limitation any applicable statute of limitation), and no power of
attorney with respect to any Tax matter is currently in force.  All Tax Returns
filed by TDI were correct and complete.

(b)

All Taxes that TDI is required by Law to pay, withhold or collect for all
periods ending on or prior to the Closing Date have been correctly reported and
fully paid, withheld or collected, or adequately reserved for as set forth in
the Closing Balance Sheet.

(c)

Except as described in Schedule 4.12(c) attached hereto, neither the Internal
Revenue Service nor any other taxing authority has audited any Tax Return filed
by TDI for any open years of TDI preceding the Closing Date.  Except as set
forth on Schedule 4.12(c) attached hereto, no notice has been received from, and
no claim has been made by, a taxing authority in a jurisdiction where TDI does
not file Tax Returns such that it may be subject to taxation by that
jurisdiction.





17










(d)

Except as described in Schedule 4.12(d) attached hereto, TDI has not used the
cash method of accounting for any portion of its business in the last three
years.  TDI has not agreed to nor is required to make any adjustments pursuant
to Section 481(a) of the Code or any similar provision of state, local or
foreign Law by reason of a change in accounting method initiated by TDI and
neither the Internal Revenue Service nor any other taxing authority has proposed
any such adjustment or change in accounting method, and TDI has not any
application pending with any taxing authority requesting permission for any such
changes in accounting methods.

(e)

TDI has not executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign Law.

(f)

Except as set forth in Schedule 4.12(f) attached hereto, there are no audits or
investigations by any taxing authority in progress of which TDI has received
notice and TDI has not received any written notice from any taxing authority
that it intends to conduct such an audit or investigation.  No issue has been
raised in any written notice to TDI by a federal, state, local or foreign taxing
authority in any current or prior examination which, by application of the same
or similar principles, could reasonably be expected to result in a proposed
deficiency for any subsequent taxable period.

(g)

TDI is not subject to any private letter ruling of the Internal Revenue Service
or any comparable ruling of any state, local, or foreign taxing authority.

(h)

Except as described in Schedule 4.12(h) attached hereto, TDI is not a party to
any agreement with respect to any Tax allocation, Tax sharing, Tax
indemnification or similar obligation.

(i)

TDI has not been or is a United States real property holding corporation within
the meaning of Section 897(c)(1)(A) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.  Neither Pardos nor IHLLC is
a foreign Person subject to withholding under Code Section 1445.

(j)

TDI has not been a member of an affiliated group filing a consolidated, combined
or unitary income Tax Return, except as described in Schedule 4.12(j) attached
hereto.

(k)

Schedule 4.12(k) lists all federal, state, local and foreign Income Tax Returns
filed with respect to TDI for taxable periods ending since inception that have
been audited or currently are the subject of an audit or examination.

(l)

Pardos and IHLLC have made available to Buyer correct and complete copies of all
Income Tax Returns of, and examination reports and statements of deficiencies
assessed against or agreed to by, TDI since inception.

(m)

TDI has disclosed on its Income Tax Returns all positions taken therein that,
unless so disclosed, could give rise to a substantial understatement of Income
Tax within the meaning of Code Section 6662.





18










(n)

TDI has not been a participant in a “reportable transaction” as defined in
Treasury Regulations Section 1.6011-4.

(o)

TDI has not made payments, is not obligated to make payments and is not a party
to a contract that could obligate it to make payments that will not be
deductible under Code Section 280G.

(p)

TDI has not had a permanent establishment in any foreign country or engaged in a
trade or business in any foreign country.

(q)

Since its incorporation, TDI has not been a party to a transaction that is
reported to qualify as a reorganization within the meaning of Code Section 368,
distributed a corporation in a transaction that is reported to qualify under
Code Section 355, or been distributed in a transaction that is reported to
qualify under Code Section 355.

(r)

TDI is not, and TDI has not made or attempted to make an election to be treated
as, an “S Corporation” under the Code.

4.13

Vacation Pay.  Schedule 4.13 attached hereto sets forth the true and correct
amount of vacation, holiday and sick pay unpaid as of the date hereof for all
employees of TDI who have not as of the date hereof taken vacation, holiday or
sick time earned prior to the date hereof, which is also included on the Closing
Balance Sheet.  Except as set forth in Schedule 4.13 attached hereto, as of the
date hereof, TDI has no liability, obligation or commitment to any of its
employees for vacation, holiday or sick pay earned or accrued up to and
including the date hereof, whether or not vested.

4.14

Contracts and Commitments.

(a)

Significant Contracts.  Except for the Contracts set forth in Schedule 4.14(a)
to this Agreement, TDI is not a party to or is in any way obligated under, (i)
any agreement, contract or commitment containing any covenant limiting the
freedom of TDI to engage in any line of business or compete with any Person;
(ii) any contract, agreement or commitment with TDI’s present or past officers,
employees, agents, consultants or advisors that is not cancelable by TDI on
notice of not longer than thirty (30) days and without liability, penalty or
premium; (iii) any contract, agreement or commitment relating to the disposition
of assets of TDI, other than in the ordinary course of business; (iv) any
agreement requiring the consent of any other Person to the transfer or the sale
by TDI of all or substantially all of TDI’s assets or to a change in control
with respect to TDI; (v) any lease of, or agreement to purchase or sell, any
capital asset; (vi) any management, consulting, personal service, agency or
other contract which provides for rendition of services or for any commission,
bonus, incentive, consulting or additional compensation; (vii) any agreement or
note evidencing any Indebtedness; (viii) any license, other than licenses for
off-the-shelf software applications; (ix) any agreement with an agent, dealer,
distributor, sales representative or franchisee; (x) any agreement for the
storage, transportation, treatment or disposal of any Materials of Environmental
Concern; (xi) any agreement restricting the right of TDI to use or disclose any
information in its possession; (xii) any partnership, joint venture or similar
relationship; (xiii) any open purchase order by TDI to any vendor, or from any
customer of TDI, which involves an amount in excess of $5,000; (xiv) any other
agreement which involves an amount in excess of $5,000, or is not in the





19










ordinary course of business of TDI; (xv) any agreement with a supplier; or (xvi)
any other contract or agreement affecting TDI, its assets or the Acquired
Business.

(b)

Purchase Commitments.  The purchase commitments of TDI are not in excess of the
normal, ordinary and usual requirements of TDI’s business.

(c)

Consents; Renewals; Defaults.  TDI has not received any notice or other written
information indicating (i) that any of the Contracts set forth in the attached
Schedule 4.14(a) will not be renewed upon expiration or (ii) that with respect
to any Contract set forth in the attached Schedule 4.14(a) requiring consent as
a result of the transactions contemplated by this Agreement (including without
limitation those consents set forth on Schedule 4.1(c) attached hereto), the
party whose consent is required will not give that consent.  TDI is in default
under any of the Contracts, and there has not occurred any event which with the
lapse of time or giving of notice or both would constitute such a default by
TDI.  The Contracts are valid and binding in accordance with their respective
terms and are in full force and effect without any default, waiver or indulgence
thereunder by TDI, or, to the Knowledge of IHLLC or Pardos, by any other party
thereto.

4.15

Patents, Trademarks and Trade Names.  Schedule 4.15 attached hereto sets forth a
true and correct listing of all patents, trade names, trademarks, service marks,
common-law trademarks, copyrights, domain names, websites and all registrations
and applications for any of the foregoing, owned, possessed, licensed or used by
TDI or otherwise used in the Acquired Business.  Except as set forth in Schedule
4.15 attached hereto, TDI owns the entire right, title and interest in and to
the items listed on Schedule 4.15, and such items are not subject to any pending
or, to the Knowledge of IHLLC or Pardos, threatened litigation or other adverse
claims.  Such items do not violate any Intellectual Property Rights of any other
Person, and as to such items there have been no claims or assertions by any
other Person of infringement of the same by TDI.  None of the items listed on
Schedule 4.15 is invalid or unenforceable, and all filings required to keep such
items effective and enforceable have been made by TDI.  Subject to personal
intellectual property of Pardos listed on Schedule 4.15, all Intellectual
Property Rights owned or held by IHLLC or Pardos, by any employee of TDI or by
any other Person affiliated with IHLLC, Pardos or TDI and used in the Acquired
Business have been duly and effectively assigned and transferred to TDI.  TDI
has not infringed, misappropriated or otherwise conflicted with, and the
operation of the Acquired Business as currently conducted will not infringe,
misappropriate or otherwise conflict with, any Intellectual Property Rights of
any Person, and TDI has not received notice of any claims alleging any of the
foregoing.  TDI owns and possesses, or has a valid and enforceable right to use,
all Intellectual Property Rights used by TDI in the operation of the Acquired
Business as presently conducted, including with limitation valid licenses for
all software used in the Acquired Business.

4.16

Environmental Matters.

(a)

Except as set forth in Schedule 4.16 hereto, TDI is and has been in compliance
with all Environmental Laws and has not received any communication (written or
oral), whether from a governmental authority, citizens group, employee or
otherwise, that alleges that TDI is not in compliance with applicable
Environmental Laws, and there are no present circumstances that may prevent or
interfere with such compliance in the future.  All permits and





20










other governmental authorizations currently held by TDI pursuant to the
Environmental Laws are identified in Schedule 4.16.

(b)

Except as set forth in Schedule 4.16, there is no Environmental Claim pending
or, to the Knowledge of IHLLC or Pardos, threatened against TDI, or against any
Person whose liability for any Environmental Claim TDI has or may have retained
or assumed either contractually or by operation of Law.

(c)

Except as set forth in such Schedule 4.16, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence, or disposal of any
Material of Environmental Concern, that could form the basis of any
Environmental Claim against TDI or, to IHLLC’s or Pardos’ Knowledge, any Person,
whose liability for any Environmental Claim that TDI has or may have retained or
assumed either contractually or by operation of Law.

(d)

Without in any way limiting the generality of the foregoing, (i) all on site and
off site locations where TDI stored, or directly disposed of Materials of
Environmental Concern are identified in Schedule 4.16, (ii) all underground
storage tanks, and the capacity, composition, approximate age and contents of
such tanks, located on property at any time owned by TDI, are identified in
Schedule 4.16, together with all governmental registration information related
thereto, each of such tanks is in compliance with all federal, state and local
Laws, there has been no “release” (as defined in 42 U.S.C. Sec. 6991(5)) from
any of such tanks and TDI has not registered such tanks with the governmental
authorities to the extent required by any Environmental Law, (iii) except as set
forth in Schedule 4.16, to IHLLC’s or Pardos’ Knowledge, there is no asbestos
contained in or forming part of the Real Estate or any building, building
component, structure or office space owned or leased by TDI, and (iv) except as
set forth in Schedule 4.16, to IHLLC’s or Pardos’ Knowledge, no polychlorinated
biphenyls (PCB’s) are used or stored at the Real Estate or any property owned,
leased or used by TDI.

4.17

Computer Systems.  Except as set forth in Schedule 4.17, all of the computer
hardware and software systems, and all equipment including imbedded
microprocessors, owned, leased or used by TDI (including, without limitation,
those related to equipment, quality control activities, accounting and
bookkeeping records and record keeping activities, environmental, HVAC and other
facility controls, and security and communications systems) are fully
operational and are operating properly as designed.

4.18

Transactions with Affiliates.  Except as set forth in Schedule 4.18 hereto,
since inception, TDI has not, directly or indirectly, purchased, leased from or
otherwise acquired any property or obtained any services from, or sold, leased
to or otherwise disposed of any property or furnished any services to, or
otherwise dealt with by contract or otherwise, in the ordinary course of
business or otherwise, either IHLLC or any other Person which, directly or
indirectly, controls, is controlled by or is under common control with TDI.

4.19

Bank Accounts.  Schedule 4.19 attached hereto contains a complete list of each
bank, financial institution and brokerage company in which TDI has an account
together with the type of account and the names of all Persons authorized to
draw thereon or have access thereto.





21










4.20

No Pending Transactions.  Except for this Agreement, neither TDI nor IHLLC or
Pardos is a party to or is bound by any agreement, undertaking or commitment:
 (a) to merge or consolidate TDI with, or to have TDI acquire all or
substantially all of the properties and assets of, any other Person; (b) to
sell, lease or exchange all or substantially all of TDI’s properties and assets
to any other Person; (c) to sell or exchange all or substantially all of the
capital stock of TDI to any other Person; or (d) to reorganize TDI.

4.21

Indebtedness; Investments.

(a)

Except as disclosed in Schedule 4.21(a) attached hereto, TDI has no
Indebtedness.  

(b)

Except as disclosed in Schedule 4.21(b), TDI does not own, or have any right or
obligation to acquire, any Investment.

4.22

Product Warranties.  Attached as Schedule 4.22 to this Agreement are true and
accurate copies of all of the forms of product warranty or guaranty now in
effect or outstanding with respect to products sold, leased, serviced or
repaired by TDI and all of the forms of product warranty or guaranty which have
been issued by TDI since inception.

4.23

Warranty Claims and Customer Complaints.  Except as set forth on Schedule 4.23
attached hereto, there are no existing or, to the Knowledge of IHLLC or Pardos,
threatened claims or customer complaints against TDI (i) for or related to any
alleged defective product or (ii) for or related to any product which alleges
failure to meet any service or product warranties of TDI or any applicable
standard or specification of any contract or purchase order for such product or
any applicable foreign, federal, state or local Law, in either case which
involve costs to TDI in excess of $5,000 or which in the aggregate for all
claims and customer complaints against TDI exceed $25,000.  Schedule 4.23
accurately describes all such claims or customer complaints (exceeding the
dollar thresholds set forth in the previous sentence) received by TDI since
inception including, with respect to each such claim or customer complaint, a
description of (i) the nature of the claim or customer complaint and (ii) the
date of the claim or customer complaint.

4.24

Employees.

(a)

TDI is in compliance with all applicable Laws respecting labor and employment,
applicant and employee background checking, immigration, discrimination in
employment, terms and conditions of employment, wages, hours and occupational
safety and health and employment practices, and is not engaged in any unfair
labor practice.  TDI is liable for any payment to any trust or other fund or to
any governmental entity, with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees other than
routine payments to be made in the ordinary course.  Except as set forth on
Schedule 4.24(a), there are no pending claims against TDI under any workers
compensation plan or policy or for long term disability.  Except as set forth on
Schedule 4.24(a), there is not currently, and there has not been since
inception, any legal proceeding against TDI based on actual or alleged wrongful
termination, unlawful or unfair dismissal, or race, age, sex, disability or
other harassment or discrimination.  Except as set forth on Schedule 4.24(a),
TDI has not taken any action,  or failed to act, in a manner that would give
rise to a claim against TDI based





22










on actual or alleged wrongful termination, unlawful or unfair dismissal, or
race, age, sex, disability or other harassment or discrimination.  Except as set
forth on Schedule 4.24(a), there are not currently, and there have not been
since inception, any activities or proceedings of any labor union to organize
any employees of TDI.  Except as set forth on Schedule 4.24(a), none of the
managers or corporate staff departments heads of TDI have given notice to TDI
within the past six months that any such employee intends to terminate his or
him employment with TDI.

(b)

Schedule 4.24(b) contains a complete and accurate list of the following
information for each employee of TDI, including each employee on leave of
absence or layoff status: name; job title; and the current and the prior year’s
compensation or remuneration (including any bonus).  Except as set forth on
Schedule 4.24(b), TDI has not made any promises for the payment of any bonuses,
backpay or other remuneration to any employees, contractors or other Persons in
any way related to the transactions contemplated by this Agreement.  

(c)

TDI is not a party to, and is not negotiating, any collective bargaining or
other labor union contract or employment agreements with its employees or with
any organization representing any of its employees, and is not bound by any
other agreement with a labor organization; TDI has not any agreements,
arrangements or commitments that contain any severance or termination pay or
liabilities or obligations for any bonus, deferred compensation, pension, profit
sharing or retirement arrangement, whether legally binding or not, with any
employee or former employee, and TDI is not presently paying any pension,
deferred compensation or retirement allowance to any former employee.

4.25

Benefit Plans.

(a)

TDI does not maintain any Benefit Plan.  

4.26

Multi-Employer Plans.  TDI does not contribute to, is not required to contribute
and since inception has not contributed, to any multiemployer plan within the
meaning of Section 3(37) of ERISA.

4.27

Disclosure.  No representation or warranty by IHLLC or Pardos in this Agreement,
and no statement, certificate or schedule furnished or to be furnished by or on
behalf of TDI, IHLLC or Pardos pursuant to this Agreement, or any document or
certificate delivered to Buyer pursuant to this Agreement or in connection with
actions contemplated hereby, contains or shall contain any untrue statement of
material fact or omits or shall omit a material fact necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.

4.28

Brokers.  Neither IHLLC nor Pardos has incurred, any brokers’, finders’, or
similar fee in connection with the transactions contemplated by this Agreement.

5.

REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer represents and warrants to IHLLC
and Pardos and agrees that:





23










5.1

Corporate Matters Regarding Buyer.

(a)

Organization and Qualification; Power.  Buyer is a corporation duly organized
and validly existing under the Laws of the State of Nevada.  Buyer has all
requisite corporate power and authority to own, lease and operate all of its
properties and assets and to carry on its business as it is now being conducted.
 

(b)

Capitalization of Buyer.

(i)

The entire authorized capital stock of Buyer consists of 190,000,000 shares of
common stock, having $0.001 par value.  Upon filing of the requisite documents
with the Secretary of State of Nevada and the taking of all appropriate actions
required by securities Laws, Buyer will have a certain authorized number of
shares of Buyer’s Series A Stock, the characteristics, rights, entitlements and
features of which are fully described on exhibit A attached hereto.  All of
Buyer’s Common Stock and all of Buyer’s Series A Stock being paid to IHLLC as
consideration for the Purchased Stock pursuant to this Agreement constitutes (or
will constitute upon due authorization) voting stock of Buyer.

(c)

Code Section 368(a)(1)(B) Reorganization.  Buyer has no Knowledge of any fact or
circumstance that would result in a the characterization of the transactions
described in this Agreement failing to qualify for treatment as a tax free type
B reorganization pursuant to Section 368(a)(1)(B) of the Code.

(d)

Authorization.  Buyer has all requisite corporate power and authority to enter
into this Agreement and the related agreements referred to herein and to carry
out its obligations hereunder and thereunder.  No further corporate proceedings
on the part of Buyer are necessary to authorize this Agreement or the
transactions contemplated hereby, and this Agreement and the related agreements,
documents and instruments referred to herein to which Buyer is a party have been
duly executed and delivered by Buyer and constitute the valid and legally
binding obligations of Buyer, enforceable against it in accordance with their
respective terms.

(e)

Compliance; Binding Effect.  The execution and delivery of this Agreement and
the related agreements, documents and instruments referred to herein, and the
consummation of the transactions contemplated hereby, by Buyer will not (i)
violate any provisions of the Articles/Certificate of Incorporation or Bylaws of
Buyer or (ii) constitute a default under, or constitute an event which with the
giving of notice or the lapse of time or both would become a default under, or
create any rights of termination, cancellation, purchase, or acceleration in any
Person under, any mortgage, lien, lease, agreement or other instrument or
obligation to which Buyer is a party or by which Buyer is bound, or (iii)
violate or conflict with any Law, statute, regulation, order, writ, injunction,
judgment, arbitration award, decree or other restriction of any kind or
character to which Buyer is subject or by which Buyer is bound.

(f)

Consents.  No consent, approval, authorization or order of any court,
governmental agency or body, or third party is required for the consummation and
performance by Buyer of the transactions contemplated by this Agreement.





24










(g)

Buyer is solvent and is not in receivership or is any petition therefor pending;
no proceedings (voluntary or involuntary) are pending or contemplated by or
against Buyer pursuant to the federal Bankruptcy Code or any similar state
statute nor has Buyer committed an act of bankruptcy or made or suffered a
fraudulent conveyance.

5.2

Disclosure.  No representation or warranty by Buyer in this Agreement, and no
statement, certificate or schedule furnished or to be furnished by or on behalf
of it pursuant to this Agreement, or any document or certificate delivered to
TDI, IHLLC or Pardos pursuant to this Agreement or in connection with actions
contemplated hereby, contains or shall contain any untrue statement of material
fact or omits or shall omit a material fact necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

5.3

Brokers.  Except as set forth on Schedule 6.3, Buyer has not incurred, nor will
any Person be entitled to, on account of Buyer, any brokers’, finders’, or
similar fee in connection with the transactions contemplated by this Agreement.

6.

COVENANTS OF IHLLC AND PARDOS.

6.1

Conduct Pending Closing Date.  IHLLC and Pardos each covenant and agree that
from and after the date of this Agreement and until the Closing Date:

(a)

Full Access.  Buyer and its authorized representatives shall have full access to
examine the Real Estate and all properties, assets, books, records, financial
statements, contracts and documents of TDI, and TDI and its officers and
employees will cooperate fully with this examination.  IHLLC and Pardos shall
afford Buyer with the full opportunity to have access to the personnel of TDI.
 IHLLC and Pardos shall furnish, or cause to be furnished, to Buyer and its
authorized representatives all information with respect to the Real Estate and
the assets and business of TDI as Buyer may reasonably request.  Buyer shall be
entitled to conduct, at Buyer’s sole cost and expense, appraisals of the assets
of TDI and to conduct environmental and occupational safety inspections of the
Real Estate and the other properties and business of TDI.  Buyer also shall be
entitled to contact and communicate with TDI’s vendors, customers, employees,
brokers and other persons having business dealings with TDI.

(b)

Carry on in Regular Course.  TDI shall carry on and operate its business
diligently and substantially in the same manner as heretofore, shall pay when
due all of its obligations and liabilities, and shall not change any methods of
management, accounting or operation, except with the prior written consent of
Buyer.

(c)

Increases Limited.  Without the prior written consent of Buyer, TDI will not
grant or permit any increase in the compensation payable or to become payable to
any of the officers or employees of TDI, or grant or permit any increase in the
benefits under any bonus, insurance, pension or other benefit plan, payment or
arrangement made to, for or with any such employees or officers (including
without limitation any sales bonuses to employees with respect to the
transactions contemplated herein).





25










(d)

Contracts and Commitments.  TDI will not enter into any contract or commitment,
or engage in any other transaction, not in the usual and ordinary course of its
business and consistent with its business practices, without the prior written
consent of Buyer.  TDI will not enter into or negotiate any agreement with any
labor organization that will bind Buyer or TDI without the prior written consent
of Buyer.

(e)

Maintenance.  TDI shall operate, maintain and repair its property and assets in
a normal business manner, and shall not use or operate its property or assets in
other than a normal business manner.

(f)

Preservation of Organization.  TDI shall use its best efforts (without making
any commitments on behalf of Buyer) to preserve its business organization
intact, to keep available its present key employees, and to preserve its present
relationships with those having business relations with it.  TDI will dispose of
or remove from its business premises any assets used in the operation of its
business except in the ordinary course of business (excepting therefrom the
Pardos or affiliates items stored at such Premises identified on Schedule 4.17),
or encumber, mortgage or pledge its property or assets.

(g)

No Default.  TDI will not do any act or omit to do any act, or permit any act or
omission to act, which will cause a breach of any contract, commitment or
obligation to which it is subject.

(h)

Compliance with Laws.  TDI will comply with all Laws and orders of any court or
governmental agency that are applicable to its business or the operation
thereof.

(i)

Indebtedness; Other Liabilities.  TDI will not create or incur any Indebtedness
or other liabilities, liens or security interests, whether long term or
otherwise, whether fixed or contingent, except for other liabilities incurred in
the usual and ordinary course of business and other liabilities incurred
pursuant to existing contracts and agreements disclosed in the schedules
attached hereto.

(j)

Insurance.  TDI will maintain all of its insurance in effect as of the date
hereof.

(k)

Exclusive Dealing.  Neither TDI, IHLLC nor Pardos  shall, nor shall TDI permit
its respective officers, directors, employees, agents or other representatives
(or any advisor or other agent acting on behalf of any of the foregoing) to,
directly or indirectly, (i) solicit, initiate, accept or encourage (including by
way of furnishing any non-public information concerning the business, properties
or assets of TDI) any inquiries, proposals, expressions of interest or offers
relating to (A) a merger, consolidation, exchanges of securities,
reorganization, business combination or other similar transaction involving TDI,
the capital stock or other equity interests of TDI or the assets of TDI, other
than any such transaction or series of transactions in which the Buyer is the
acquiring party, or (B) a sale, transfer or other disposition of the assets,
capital stock or other equity interests of TDI in a single transaction or series
of related transactions, other than any such transaction or series of
transactions in which the Buyer is the acquiring party; (ii) enter into or
participate in any discussions or negotiations regarding, or otherwise cooperate
in any way with, or assist or participate in, facilitate or encourage any effort
or attempt by any other person to do or seek any of the foregoing; (iii) permit
access to the





26










premises of TDI or provide any information to any third party for the purposes
of reviewing TDI’s business or operations in connection with the sale of TDI; or
(iv) enter into any oral or written agreement to sell stock, other equity
interests or assets of TDI.  TDI will promptly advise Buyer of any such
contacts, inquiry or proposal within one (1) business day of the receipt
thereof.

(l)

Investments.  TDI will not make any Investment without the prior written consent
of Buyer.

(m)

Issuance of Stock; Redemptions; Dividends.  TDI will not (i) issue any
additional shares of stock of any class or other equity interests or grant any
warrants, options or rights to subscribe for or acquire any additional shares of
stock of any class or other equity interests; (ii) directly or indirectly
redeem, purchase or otherwise acquire, recapitalize or reclassify any of its
capital stock or other equity interests or liquidate in whole or in part; or
(iii) pay any dividends or other distributions with respect to its capital stock
or other equity interests.

(n)

Amendments.  TDI will not amend its Articles of Incorporation, Code of
Regulations or other organizational documents.

(o)

 Audit.  IHLLC, Pardos and TDI will cooperate in all respects on the audit being
performed by Sadler, Gibbs & Associates.

6.2

Retained Liabilities.  As of the Closing, IHLLC and Pardos (i) assume and agree
to pay and be responsible for the Retained Liabilities and (ii) release and
forever discharge TDI and Buyer from all of the Retained Liabilities.

6.3

Permits and Vehicle Title. On the Closing Date, or thereafter if necessary,
Pardos and IHLLC shall, without costs or expenses to Buyer, execute and deliver
to or cause to be executed and delivered to Buyer such instruments evidencing
the receipt of necessary permits to operate trucks for the Acquired Business and
instruments evidencing the transfer of all applicable vehicle titles from Pardo,
IHLLC, or Pardos’s affiliates to TDI.

6.4

Further Acts.  On the Closing Date, or thereafter if necessary, IHLLC and Pardos
shall, without cost or expense to Buyer, execute and deliver to or cause to be
executed and delivered to Buyer such further instruments of transfer and
conveyance and take such other action as Buyer may reasonably require to carry
out more effectively and completely the transactions contemplated by this
Agreement.

7.

COVENANTS OF BUYER.

7.1

Further Acts.  On the Closing Date, or thereafter if necessary, Buyer shall,
without cost or expense to IHLLC or Pardos, execute and deliver to or cause to
be executed and delivered to IHLLC and Pardos such further instruments and take
such other action as IHLLC or Pardos may reasonably require to carry out more
effectively and completely the transactions contemplated by this Agreement.

7.2

Employment of TDI Employees.  Buyer agrees to cause TDI to offer employment to
the individuals listed on Schedule 7.2 on the same terms as such individuals are





27










employed by TDI immediately before Closing, provided, however, that such
employees may only be terminated for cause or at the discretion of Pardos during
the Earnout Period.

7.3

Buyer’s Series A Stock.  Buyer shall cause the filing of all certificates or
other documents necessary or incidental to the authorization of Buyer’s Series A
Stock and shall take all actions necessary or incidental (including compliance
with all applicable securities Laws) in order to permit the issuance of Buyer’s
Series A Stock to IHLLC as partial consideration for the Purchased Shares, as
and when contemplated in this Agreement.

8.

MUTUAL COVENANTS AND WARRANTIES.

8.1

Publicity.  No public announcement or other publicity regarding the transactions
referred to herein shall be made by IHLLC, Pardos or TDI (or by any advisor or
agent of IHLLC, Pardos or TDI) without the prior written approval of Buyer.
 Nothing in this Agreement restricts the Buyer or its subsidiaries from making
any public announcement or other publicity regarding the transactions referred
to herein.  

8.2

Reasonable Efforts.  Upon the terms and subject to the conditions hereof, each
of the parties hereto agrees to use its commercially reasonable efforts (i) to
perform its obligations hereunder, and (ii) to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated hereby.

8.3

Tax Matters.  The following provisions shall govern the allocation of
responsibility as between Buyer, IHLLC and Pardos for certain tax matters
following the Closing Date:

(a)

Tax Indemnification.  IHLLC and Pardos, jointly and severally, shall indemnify
Buyer and TDI and each of their respective affiliates and hold them harmless
from and against any Loss, Claim, liability, expense, or other damage
attributable to (i) Taxes (or the non-payment thereof) of TDI for all taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (any such period described in this subsection (i) is referred to
herein as a “Pre-Closing Tax Period”), (ii) all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which TDI (or any of its
predecessors) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation Section 1.1502-6 under the Code or any analogous
or similar state, local, or foreign Law or regulation, and (iii) any and all
Taxes of any Person imposed on TDI as a transferee or successor, by contract or
pursuant to any Law, rule, or regulation, which Taxes relate to an event or
transaction occurring before the Closing.

(b)

Straddle Period.  In the case of any taxable period that includes (but does not
end on) the Closing Date (a “Straddle Period”), the amount of any Taxes based on
or measured by income or receipts of TDI for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date (and for such purpose, the taxable period of any partnership
or other pass-through entity in which TDI holds a beneficial interest shall be
deemed to terminate at such time) and the amount of other Taxes of TDI for a
Straddle Period that relates to the Pre-Closing Tax Period shall be deemed to





28










be the amount of such Tax for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

(c)

Responsibility for Filing Tax Returns.  IHLLC or Pardos shall prepare or cause
to be prepared and file or cause to be filed all income Tax Returns for TDI for
any taxable period ending on or prior to the Closing Date.  Buyer shall prepare
or cause to be prepared and file or cause to be filed all Tax Returns for TDI
that are filed after the Closing Date other than the Tax Returns referenced in
the preceding sentence.

(d)

Cooperation on Tax Matters.

(i)

Buyer, TDI, IHLLC and Pardos shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to Section 9.3(c) above, and any audit, litigation or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
 IHLLC and Pardos agree (A) to retain all books and records with respect to Tax
matters pertinent to TDI relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer, IHLLC or Pardos, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, IHLLC and Pardos
shall allow the other party to take possession of such books and records.

(ii)

Buyer, IHLLC and Pardos further agree, upon request, to use their reasonable
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(iii)

Buyer, IHLLC and Pardos further agree, upon request, to provide the other party
with all information that either party may be required to report pursuant to
Code Section 6043, or Code Section 6043A, or Treasury Regulations promulgated
thereunder.

(e)

Certain Taxes and Fees.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid equally Buyer and IHLLC when due, and IHLLC and Pardos will, at
their own expense, file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges, and, if required by applicable Law,
Buyer will, and will cause his affiliates to, join in the execution of any such
Tax Returns and other documentation.





29










8.4

Post-Closing Corporate Matters for TDI.  Buyer, IHLLC and Pardos acknowledge
that Buyer intends to effectuate the following corporate actions after the
Closing (at the Buyer’s discretion and without limiting the Buyer’s rights to
take or cause to be taken any other corporate actions):

(a)

Buyer will appoint Martin Nielson, Steve Hollinshead and Peter Munday to the
Board of Directors of TDI.

(b)

Buyer intends that, after due consideration, the Board of Directors of TDI will
appoint the following officers:

(i)

Martin Nielson, President, Steven Hollinshead Chief Financial Officer, Susan
Johnson, Secretary Treasurer.

(c)

Buyer intends that it, as stockholder of TDI, and the officers of TDI (as
applicable) will take or cause to be taken such actions to amend as necessary or
advisable the Articles of Incorporation, Code of Regulations and other
organizational documents of TDI.

(d)

Buyer intends to change the registered agent office for TDI.

9.

TERMINATION OF AGREEMENT.

9.1

Causes.  This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the completion of the Closing as follows, and in
no other manner:

(a)

By mutual consent of the parties;

(b)

By written notice from Buyer to IHLLC and Pardos if:

(i)

there has been a material misrepresentation or breach by IHLLC or Pardos in the
representations, warranties, agreements or covenants of IHLLC and Pardos set
forth herein; or

(ii)

any of the conditions provided for in Section 10 of this Agreement have not been
satisfied or waived by Buyer in writing and the Closing has not occurred by
sixty (60) or the date of such notice, whichever is later;

(c)

By written notice from IHLLC or Pardos to Buyer if:

(i)

there has been a material misrepresentation or breach by Buyer in the
representations, warranties, agreements or covenants of Buyer set forth herein;
or

(ii)

any of the conditions provided for in Section 11 of this Agreement have not been
satisfied or waived by IHLLC or Pardos in writing and the Closing has not
occurred by sixty (60) or the date of such notice, whichever is later; or





30










(d)

By written notice from IHLLC or Pardos to Buyer in accordance with Section 3.1
of this Agreement.

9.2

Effect of Termination.  In the event of a termination of this Agreement under
Section 9.1, no party shall have any rights of recovery or causes of action
against any other party hereto.

9.3

Right to Proceed.  If any of the conditions specified in Section 10 hereof have
not been satisfied, Buyer, in addition to any other rights that may be available
to it, may waive its rights to have such conditions satisfied prior to Closing
and may proceed with the transactions contemplated hereby, and if any of the
conditions specified in Section 11 hereof have not been satisfied prior to
Closing, IHLLC and Pardos, in addition to any other rights that may be available
to them, may waive their rights to have such conditions satisfied and may
proceed with the transactions contemplated hereby; provided, however, that any
such waiver by Buyer, IHLLC or Pardos, as the case may be, shall in no way
diminish or eliminate any other rights that may be available to the waiving
party related to or as a result of the waived condition or conditions not having
been satisfied prior to Closing.

10.

CONDITIONS TO OBLIGATIONS OF BUYER.  The obligations of Buyer to consummate the
transactions contemplated by this Agreement are subject to the satisfaction on
or prior to the Closing Date of the following conditions, and these conditions
shall be valid, effective and enforceable notwithstanding any disclosure by
IHLLC or Pardos of any item covered hereby, irrespective of whether such
disclosure is in this Agreement, the schedules hereto, or otherwise, and
irrespective of whether such disclosure is made before or after the execution of
this Agreement.

10.1

Acts to be Performed.  Each of the acts and undertakings, obligations and
covenants of IHLLC, Pardos and TDI to be performed on or before the Closing Date
pursuant to the terms hereof shall have been duly performed or complied with on
or before the Closing Date.

10.2

Representations and Warranties.  Each of the representations and warranties of
IHLLC, Pardos or TDI herein contained shall be true and correct in all material
respects when made and shall be true and correct in all material respects at and
as of the Closing Date as though such representations and warranties were made
or given on and as of the Closing Date.

10.3

No Material Adverse Change.  There shall not have occurred (i) any material
adverse change since December 31, 2010 in the business, prospects, properties,
results of operations or business or financial condition of TDI, and there shall
not have been any occurrence, circumstance or combination thereof (whether
arising heretofore or hereafter), including litigation pending or threatened,
that might reasonably be expected to result in any such material adverse change
before or after the Closing Date, or (ii) any loss or damage to any assets of
TDI or the Real Estate (whether or not covered by insurance) that could
materially affect or impair the ability of TDI to conduct after the Closing Date
the business now being conducted by TDI.





31










10.4

Ordinary Course.  TDI shall have operated its business in the ordinary course
since inception, and there shall have been no transactions outside the ordinary
course of business without the prior written consent of Buyer.

10.5

Third-Party Consents.  All authorizations, consents and approvals of all
governmental agencies and authorities required to be obtained in order to permit
consummation by IHLLC and Pardos of the transactions contemplated by this
Agreement and to permit the business currently carried on by TDI to continue to
be carried on by TDI unimpaired immediately following the Closing Date shall
have been obtained.  IHLLC and Pardos shall have also obtained all other
necessary third-party consents and approvals to the transactions contemplated by
this Agreement, including those set forth on Schedule 4.1(c) attached hereto.
 None of such consents or approvals shall be conditioned upon any action or
commitment, other than those specified in this Agreement, to be taken or made by
Buyer.

10.6

Statutory Requirements; Litigation.  All statutory requirements for the valid
consummation by IHLLC and Pardos of the transactions contemplated by this
Agreement, shall have been fulfilled.  Between the date of this Agreement and
the Closing Date, no action, investigation or proceeding shall have been
instituted or shall have been threatened before a court or other governmental
body or by any public authority to restrain or prohibit the transaction
contemplated by this Agreement or to obtain damages in respect thereof.

10.7

Other Agreements and Documents.  On or before the Closing Date, Buyer shall have
received the closing deliveries specified in Section 3.2(a) of this Agreement.

10.8

Liens.  The assets of TDI shall be free and clear of all security interests,
mortgages, deeds of trust, liens, claims and encumbrances of any nature
whatsoever.

10.9

Audit.  Sadler, Gibbs & Associates shall have completed the audit of TDI’s
financial statements for the periods ended December 31, 2009 and 2010.

11.

CONDITIONS TO OBLIGATION OF IHLLC AND PARDOS.  The obligation of IHLLC and
Pardos to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions, and these conditions shall be valid, effective and enforceable
notwithstanding any disclosure by Buyer of any item covered hereby, irrespective
of whether such disclosure is in this Agreement, the schedules hereto, or
otherwise, and irrespective of whether such disclosure is made before or after
the execution of this Agreement:

11.1

Acts to be Performed.  Each of the acts and undertakings, obligations and
covenants of Buyer to be performed on or before the Closing Date pursuant to the
terms hereof shall have been duly performed or complied with on or prior to the
Closing Date.

11.2

Representations and Warranties.  Each of the representations and warranties of
Buyer herein contained shall be true and correct in all material respects when
made and shall be true and correct in all material respects at and as of the
Closing Date as though such representations and warranties were made or given on
and as of the Closing Date.

11.3

Statutory Requirements; Litigation.  All statutory requirements for the





32










valid consummation by Buyer of the transactions contemplated by this Agreement
shall have been fulfilled.  Between the date of this Agreement and the Closing
Date no action or proceeding shall have been instituted or shall have been
threatened before a court or other governmental body or by any public authority
to restrain or prohibit the transaction contemplated by this Agreement or to
obtain damages in respect thereof.

11.4

Other Agreements and Documents.  On or before the Closing Date, IHLLC, Pardos
and TFG (as applicable) shall have received the closing deliveries specified in
Section 3.2(b) of this Agreement.

12.

SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS;
INDEMNIFICATION.

12.1

Survival of Representations, Warranties, Agreements and Covenants.

(a)

Each and every representation and warranty made by TDI, IHLLC, Pardos, and Buyer
in this Agreement or in any exhibits, schedules, instruments of transfer or
other documents delivered pursuant thereto or in connection therewith shall be
effective regardless of any investigation that may have been or may be made at
any time by or on behalf of the party to whom such representation or warranty is
made and shall survive the Closing, but except as otherwise provided in this
Section 12.1, shall terminate on the eighteenth month anniversary of the Closing
Date, and thereafter shall be of no further force or effect.

(b)

Any representation or warranty of IHLLC or Pardos relating to any Tax or Tax
Return or employee benefits, retirement or to any other matter governed by ERISA
shall extend until thirty (30) days after the expiration of the applicable
statutory period of limitations, including any extension thereof.

(c)

Any representation or warranty of IHLLC or Pardos relating to title to or
ownership of the Purchased Stock of TDI or ownership of assets by TDI shall
extend for an unlimited period after the Closing Date.

(d)

Any representation or warranty of IHLLC or Pardos relating to Environmental
Claims, Environmental Laws or Materials of Environmental Concern shall extend
for a period of five (5) years after the Closing Date.

(e)

Any representation or warranty of IHLLC of Pardos regarding the matters set
forth in Section 4.9 of this Agreement (other than as to the matters referred to
in Sections 12.1(b), 12.1(c) or 12.1 (d) above, which matters shall be governed
by the time periods provided for in those Sections) shall extend for a period of
two (2) years after the Closing Date.

(f)

All covenants and agreements contained in this Agreement or in any related
agreement, certificate, document or instrument delivered pursuant to this
Agreement shall survive the Closing Date in accordance with their terms.

(g)

Any agreement or covenant of IHLLC or Pardos regarding Retained Liabilities
shall extend for an unlimited period after the Closing Date.





33










(h)

The date on which any covenant, agreement, representation or warranty terminates
in accordance with this Section 12 is referred to herein as the “Cut-off Date”
for such covenant, agreement, representation or warranty.  Any representation,
warranty, covenant or agreement that would otherwise terminate at the Cut-off
Date with respect thereto shall survive if notice in reasonable specificity of
the breach, inaccuracy or nonperformance thereof shall have been given on or
prior to the Cut-off Date with respect thereto to the party against whom
indemnification may be sought for the purpose of allowing the assertion of a
claim based thereon.

(i)

The covenants and agreements contained in this Section 12 shall survive until
such time as any claim for indemnification is finally settled in accordance with
the terms thereof.

12.2

Indemnification by IHLLC and Pardos.

(a)

IHLLC and Pardos, jointly and severally agree to indemnify Buyer and TDI and
hold them harmless from and against any and all Losses incurred or sustained or
suffered by, or imposed upon, Buyer or TDI, with respect to or by reason of (i)
any breach or inaccuracy with respect to IHLLC’s or Pardos’ representations and
warranties contained in this Agreement or in any related agreement, certificate,
document or instrument delivered by IHLLC or Pardos hereunder; (ii) any breach,
default or lack of performance on the part of IHLLC or Pardos of their
respective agreements or covenants contained in this Agreement or in any related
agreement, certificate, document or instrument delivered by IHLLC or Pardos
hereunder; (iii) any suit, action, proceeding or claim now pending or which may
be made or brought hereafter based upon any incident or transaction related to
the business of TDI occurring prior to or on the Closing Date, which has not
been disclosed in writing in a Schedule attached hereto; or (iv) the Retained
Liabilities.

(b)

Notwithstanding anything to the contrary in this Agreement:

(i)

Buyer and TDI shall not be entitled to indemnification under Section 12.2(a)
with respect to any claim for indemnification, unless Buyer has given IHLLC and
Pardos written notice of such claim prior to the applicable Cut-off Date; and

(ii)

The aggregate liability of IHLLC and Pardos under this Article 12 shall not
exceed the Purchase Price (the “Indemnification Cap”), provided however that
IHLLC’s and Pardos’s joint and several liability for Losses resulting from
actual fraud, intentional misrepresentation, or any breach of Sections 4.1, 4.2,
4.3, 4.7, 4.11, 4.12, 4.21, 4.25, 4.28, Section 6, or Section 8 of this
Agreement shall not be limited by the Indemnification Cap.

(iii)

For the avoidance of doubt, Buyer’s sole remedy against IHLLC and Pardos for
breach of any representation, warranty, covenant or other obligation hereunder
shall be to seek indemnification pursuant to Section 12.2(a); that is, for
example, Buyer may not seek recovery against IHLLC  or Pardos for an alleged
breach of a representation and warranty under Section 4, and contend that such
claim is for “breach of contract,” not for “indemnification,” and that the claim
is therefore free of the limitations on “indemnification” set forth in this
Section 12.2(b).





34










12.3

Retention Account.  To the extent that Buyer makes any claim against IHLLC under
Section 12.3 of this Agreement, any amount due to Buyer from IHLLC or Pardos
shall be paid to the Buyer first (i) from the Retention Account to the extent
there is a sufficient balance therein and at such point as the Retention Account
is exhausted, then (but subject to Section 12.3(b)(v)) (ii) as a set-off against
any other payment due hereunder to IHLLC, including any portion of the Initial
Payment and any Earnout Payment, to the extent such set-off would satisfy the
amount owed pursuant to this Section 12.4 and if there are not sufficient other
payments due hereunder to accommodate such set-off, then  (iii) by wire transfer
of immediately available funds from IHLLC or Pardos to the Buyer.  Any such
payment or set-off shall be calculated and paid or set-off, as applicable,
within 10 days after the date on which such payment or set-off is due to be made
pursuant to Section 12 hereof.

12.4

Interest.  Any payment required to be made by any party pursuant to this Section
12 shall be made with interest for the period from the date the indemnification
claim is made to the date of payment at an annual rate equal to the prime rate
of interest as published in the Wall Street Journal from time to time, and the
rate of interest hereunder shall change with each change in such prime rate.

12.5

Procedures for Third-Party Claims.

(a)

Any party seeking indemnification pursuant to this Section 12 (the “Indemnified
Party”) in respect of any legal proceeding, action, claim or demand (in each
case, a “Claim”) instituted by any third person or governmental entity shall
give the party from whom indemnification with respect to such claim is sought
(the “Indemnifying Party”) (i) prompt written notice (but in no event more than
twenty (20) days after the Indemnified Party acquires knowledge thereof) of such
Claim and (ii) copies of all documents and information relating to any such
Claim within twenty (20) days of their being obtained by the Indemnified Party;
provided, that the failure by the Indemnified Party to so notify or provide
copies to the Indemnifying Party shall not relieve the Indemnifying Party from
any liability to the Indemnified Party for any liability hereunder except to the
extent that such failure shall have actually and materially prejudiced the
defense of the Claim.

(b)

Subject to Section 12.5(c) of this Agreement, the Indemnifying Party shall have
the right, at its option and expense, to defend against, negotiate, settle or
otherwise deal with any Claim with respect to which it is the Indemnifying Party
and to be represented by counsel of its own choice, and the Indemnified Party
will not admit any liability with respect thereto or settle, compromise, pay or
discharge the same without the consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, so long as the Indemnifying Party is
contesting or defending the same with reasonable diligence and in good faith.
 The Indemnified Party may participate in any proceeding with counsel of its
choice and at its expense.  The Indemnifying Party may not enter into a
settlement of any such claim without the consent of the Indemnified Party, which
consent shall be not unreasonably withheld, unless such settlement requires no
more than a monetary payment for which the Indemnified Party is fully
indemnified by the Indemnifying Party or involves other matters not binding upon
the Indemnified Party.  In the event the Indemnifying Party does not, within
fifteen (15) days after it receives written notice of the Claim from the
Indemnified Party, agree in writing to accept the defense of, and assume all
responsibility for, such Claim as provided above in this Section





35










12.5(b), then the Indemnified Party shall have the right to defend against,
negotiate, settle or otherwise deal with the Claim in such manner as the
Indemnified Party deems appropriate, in its sole discretion, and the Indemnified
Party shall be entitled to indemnification therefor from the Indemnifying Party
under this Section 12.5.

(c)

In the event the Claim subject to this Section 12.5(b) is an Environmental
Claim, the parties agree that the following provisions shall apply:

(i)

Buyer shall have control of all actions that may be necessary in order (A) to
resolve the Environmental Claim and (B) to address, correct, remediate and
repair conditions giving rise to such Environmental Claim (the “Conditions”) so
that such Conditions are in full compliance with Environmental Laws;

(ii)

Buyer shall retain a qualified environmental consulting/services company
(“Consultant”) to review such Environmental Claim and associated Conditions and
to determine the extent to which correction, remediation or repair of the
Conditions is necessary to be in full compliance with Environmental Laws, and
the Consultant shall prepare a written report for Buyer, IHLLC and Pardos
setting forth such review and determination and the specific actions to be taken
so to correct, remediate and repair the Conditions without unreasonably
interrupting the business operations of TDI.  To the extent practicable under
the circumstances, Buyer shall consult with IHLLC and Pardos as to the matters
described in this Section 12.5(c)(ii), but IHLLC and Pardos shall not have a
right of approval or disapproval as to such matters;

(iii)

Subject to Buyer complying with this Section 12.5(c), IHLLC and Pardos shall be
solely responsible for and shall pay and, if applicable, shall reimburse Buyer
or TDI for (A) all Remediation Costs and Expenses (as defined below) and (B) any
damages, fines, penalties and other reasonable costs and expenses resulting from
or attributable to resolution of the Environmental Claim or relating to the
Conditions not being in full compliance as of the Closing with applicable
Environmental Laws, to the extent indemnification is provided therefor under
this Section 12.5;

(iv)

For purposes of this Section 12.5(c), “Remediation Costs and Expenses” shall
mean the fees, costs and expenses reasonably incurred by Buyer or TDI in
undertaking and completing the actions recommended by the Consultant to so
correct, remediate and repair the Conditions including, without limitation,
environmental consultants’ and contractors’ fees, attorneys’ fees, laboratory
and analytical costs and expenses, equipment charges, industrial or hazardous
waste disposal costs, and all other fees, costs or expenses reasonably incurred
in connection with sampling, monitoring, investigation and remediation
activities; and

(v)

Any amounts payable by IHLLC or Pardos pursuant to this Section 12.5(c) shall be
paid within thirty (30) days of the date an invoice therefor is given to IHLLC
or Pardos.  

13.

GOVERNING LAW.  This Agreement shall be governed by and construed under and in
accordance with the Laws of the Ohio, excluding any choice of Law rules that
might direct the application of the Laws of another jurisdiction.





36










14.

NOTICES.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be considered delivered in all respects when it
has been delivered by hand or overnight courier, by acknowledged facsimile
transmission followed by the original mailed by certified mail, return receipt
requested, or three (3) days after it is mailed by certified mail, return
receipt requested, first class postage prepaid, addressed as follows:

To Buyer:

 

With a copy to:

 

 

 

Chief Executive Officer

 

Chad Wiener

101 First St. Suite 493

 

Quarles & Brady LLP

Los Altos, CA  94022

 

411 East Wisconsin Avenue

US Fax: 650 887 2101

 

Milwaukee, WI  53202

 

 

Fax:  414-978-8918

and:

 

 

 

 

 

145-157 St. John St

 

 

London, England, EC1V 4PW

 

 

UK Fax: +44 (0) 207 681 1088

 

 




To IHLLC or Pardos:

 

With a copy to:

 

 

 

George Pardos

6124 Early Light

Galloway, OH  USA 43119

Fax:  ___________________

 

Gordon Bibart Jackson, LLC

150 East Wilson Bridge Road

Suite 215

Worthington, OH 43085

Attn:  David S. Jackson, Esq.

Fax:  614-410-9049

or such other addresses as shall be similarly furnished in writing by either
party.

15.

EXHIBITS.  All exhibits and schedules hereto are by reference incorporated
herein and made a part hereof.

16.

ENTIRE AGREEMENT; BINDING EFFECT.  This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and there are no agreements or understandings between the parties other than
those set forth herein or executed simultaneously or in connection herewith.
 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

17.

HEADINGS.  The headings in this Agreement are inserted for convenience only and
shall not constitute a part hereof.

18.

EXPENSES.  The parties hereto shall bear their respective expenses incurred in
connection with the negotiation, execution and performance of this Agreement
without obligation to pay or contribute to the expenses incurred by any other
party.  IHLLC and Pardos





37










shall be responsible for all Professional and Transaction Fees and none of Buyer
or TDI shall have any liability for any Professional and Transaction Fees;
provided, however, that Buyer shall be liable for the audit performed by Sadler,
Gibbs & Associates necessary for Buyer’s SEC compliance, unless IHLLC or Pardos
default on this Agreement prior to Closing or the Buyer terminates the Agreement
pursuant to Section 9.1(b).  For these purposes, Buyer’s inability to consummate
this agreement by the Closing Date or within the time provided for in Section
3.1(b) because of failure to delivery Audited Financial Statements by IHLLC and
Pardos pursuant to Section 10.9, shall not constitute a default by IHLLC or
Pardos.

19.

AMENDMENT.  This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed on behalf of all of
the parties hereto or, in the case of a waiver, by the party waiving compliance.

20.

WAIVER.  The failure of any party at any time or times to require performance of
any provision of this Agreement shall in no manner affect the right to enforce
that provision or any other provision hereof at any time thereafter, except as
specifically limited herein.

21.

TIME OF THE ESSENCE.  Time is deemed to be of the essence with respect to all of
the terms, covenants, representations and warranties of this Agreement.

22.

ASSIGNMENT.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any of the parties hereto without the
prior written consent of the other parties.  Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.  Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

23.

COUNTERPARTS; FACSIMILE SIGNATURE.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
Person is intended to be its, his or him signature and shall be valid, binding
and enforceable against such Person.




[Signature page follows]





38










IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement all
as of the day and year first above written.




BUYER:

E-WASTE SYSTEMS, INC.

By: /s/ Martin Nielson

Title: Martin Nielson, CEO

IHLLC:

/s/ George Pardos

By: George Pardos

Title:

Pardos:

/s/ George Pardos

George Pardos








39













Schedule 1.1

Existing Plans

None.




Schedule 1.2

Forecasts

See attached.




Schedule 1.3

None.




Schedule 1.4

None.




Schedule 1.5

None.




Schedule 1.6

Retained Liabilities

1.

Any obligations, liabilities or guaranties of TDI related to Indebtedness.

2.

Any obligations or liabilities of TDI (i) to any former shareholder of TDI
related to matters prior to the Closing or (ii) to IHLLC or any former
shareholder of TDI arising from or resulting from any failure by TDI to fully
comply with applicable securities Laws in connection with the issuance, sale or
repurchase of capital stock.

3.

Any obligations or liabilities of TDI to current or former employees of TDI or
its ERISA Affiliates related to matters prior to the Closing or earned or
accrued as a result of the Closing, to the extent not shown on the Closing
Balance Sheet.

4.

Any obligations, liabilities, costs or expenses of TDI related to the Existing
Plans for any period prior to or ending with the Closing Date to the extent not
shown on the Closing





40













Balance Sheet, including without limitation (i) any additional contributions,
filing fees, interest, penalties and related attorney fees and accounting fees
attributable to errors in the administration thereof, (ii) any payments made by
Buyer or TDI to the Internal Revenue Service, the Existing Plans, the trust or
insurance contract funding the Existing Plans and/or former or current
participants of the Existing Plans, necessary to preserve or restore the tax
qualified status of any Existing Plan with respect to documentary or operational
defects arising prior to the Closing Date and (iii) any amount by which the
actual incurred but not reported claims under any Existing Plan exceed the
reserve for such claims shown on the Closing Balance Sheet.




Schedule 4.1(c)

None.




 Schedule 4.2(a)




TDI is duly qualified and/or licensed, as the case may be, and in good standing
in the State of Ohio.




Schedule 4.2(d)







Name

Number of Shares of the Common Stock

IHLLC

100 shares, common, no par value.




Schedule 4.2(e)

Managers, Officers and Directors




TDI:

George Pardos – President

George Pardos – Secretary

George Pardos – Treasurer

George Pardos – Sole Director




Schedule 4.5(a)

None.








41










Schedule 4.5(b)

None.




Schedule 4.5(c)

Since inception, except for the preparation conducted by TDI in connection with
the audit of its financial statements in connection with the transactions
contemplated in the foregoing Agreement, there has been no change in the
accounting methods or practices of TDI, no change in TDI’s policies with respect
to depreciation or amortization including useful lives of assets or rates for
depreciation or amortization, and no change in TDI’s policies with respect to
pricing inventory or capitalizing costs.

Schedule 4.6

None.




Schedule 4.7

None.




Schedule 4.9

Litigation

Claim of TDI against R&L Transfer, Inc. and Roberts Truck Sales for
inaccurate/fraudulent odometer statement on box truck purchased from R&L
Transfer, Inc. was recently settled.

TDI has received notices of garnishment in past with respect to claims against
Pardos (which claims Pardos disputes), and no other employees or workers of the
TDI.




Schedule 4.10(a)

None.




Schedule 4.11(b)

None.




Schedule 4.11(d)

Insurance Policies

Farmers Insurance Business Owners Insurance and Automobile Liability Insurance,
each listing certain managers of current lessor of the leased premises as
additional insured parties.  











42










Schedule 4.11(e)




Roof to the current warehouse space leaks in various areas, which Pardos and
IHLLC believe to be the responsibility of the lessor to repair pursuant to the
applicable lease agreement.




Schedule 4.12(a)

None.




Schedule 4.12(c)

None.




Schedule 4.12(d)

None.




Schedule 4.12(f)

None.




Schedule 4.12(h)

None.




Schedule 4.12(j)

None.




Schedule 4.12(k)

None.




Schedule 4.13

TDI has no employees other than Pardos.  All workers are reported on an
independent contractor basis for project-by-project work.

There are no accrued or unused vacation, holiday or sick days for any TDI
employees.














43










Schedule 4.14(a)

Lease for current premises; Farmers Business Insurance and automobile liability
insurance (premiums).

Schedule 4.15

“Tech Disposal” and “Tech Disposal, Inc.” are unregistered trade names.  “Tech
Disposal, Inc.” is the registered corporation name of TDI.

Personal Intellectual Property of Pardos or TFG:

·

Rights to use, develop and exploit reverse hyper-back exercise equipment
maintained in Pardos’ personal office.

·

Rights to copy and exploit book authored by Pardos, titled “Lessons Learned,”
copies of which are located at the leased premises.




Schedule 4.16

None.




Schedule 4.17

Personal Equipment of Pardos or TFG:

·

Weight lifting equipment in the warehouse portion of the leased premises are
owned by TFG, which items shall be retained by TFG and not transferred with the
Acquired Business.

·

Pardos personal household and office furnishings in the warehouse portion of the
leased premises, are owned by Pardos or TFG, which items shall be retained by
Pardos or TFG and not transferred with the Acquired Business.

·

Personal lap top computers (3); monitors (2); copier (1) in primary office at
the leased premises are owned by Pardos, which items shall be retained by Pardos
and not transferred with the Acquired Business.

·

Mechanic’s tools in the leased premises are owned by Pardos, which items shall
be retained by pardos and not transferred with the Acquired Business.




Schedule 4.18

TDI permits Pardos and TFG to store the items identified in Schedule 4.17 in the
leased premises.  

IHLLC owns 100% of the stock of TDI.

Armor Wholesale, Inc. (a Pardos affiliate) owns one of the two box trucks (Volvo
FE) used by TDI in its operations and intends to transfer title of same to TDI
upon obtaining federal transportation license.  Title to such box truck shall be
transferred to TDI in accordance with Section 6.3 of this Agreement.





44










Schedule 4.19

Bank Accounts

Business Checking:  Chase Bank NA.  Pardos is only signatory.




Schedule 4.21(a)

None.




Schedule 4.21(b)

None.




Schedule 4.22

None.




Schedule 4.23

None.




Schedule 4.24(a)

All workers are compensated as independent contractors.




Schedule 4.24(b)

None.




Schedule 6.3

None.




Schedule 7.2

None.





45










Exhibit A

Buyers Series A Stock




CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

E-WASTE SYSTEMS, INC.

(Pursuant to Section 78.195 of the

Nevada General Corporation Law)

1.

Designation and Amount.

The designation of this series, which consists of one hundred thousand (100,000)
shares of preferred stock, is Series A Convertible Preferred Stock, $0.001 par
value (the “Series A Preferred Stock”), having a stated value of One Hundred
Dollars ($100.00) per share (the “Series A Stated Value”).

2.

Rank.

The Series A Preferred Stock shall rank (i) prior to the Corporation’s common
stock, no par value (the “Common Stock”); (ii) prior to any class or series of
capital stock of the Corporation hereafter created (unless, with the consent of
the holders of Series A Preferred Stock obtained in accordance with Section 7
hereof, such class or series of capital stock specifically, by its terms, ranks
senior to or pari passu with the Series A Preferred Stock) (collectively, with
the Common Stock, “Junior Securities”); (iii) pari passu with any class or
series of capital stock of the Corporation hereafter created (with the consent
of the holders of Series A Preferred Stock obtained in accordance with Section 7
hereof) specifically ranking, by its terms, on parity with the Series A
Preferred Stock (“Pari Passu Securities”); and (iv) junior to any class or
series of capital stock of the Corporation hereafter created (with the consent
of the holders of Series A Preferred Stock obtained in accordance with Section 7
hereof) specifically ranking, by its terms, senior to the Series A Preferred
Stock (“Senior Securities”), in each case as to distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary.  



3.

NO DIVIDENDS.




Holders of Series A Preferred Stock shall be entitled to receive dividends, out
of funds legally available therefor and to the extent permitted by law, as
declared from time to time by the Board of Directors.



4.

LIQUIDATION PREFERENCE.




(a)

In the event of any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, including, but not limited to, liquidation
following the sale or disposition of all or substantially all of the
Corporation’s assets, the holders of the Series A Preferred Stock shall be
entitled to receive, prior and in preference to any distribution of any of the
assets or surplus funds of the Corporation to the holders of the Common Stock by
reason of their ownership thereof, an amount equal to the following:  for
Series A Preferred Stock, an





46













amount of $100.00 per share (as adjusted for any stock dividends, combinations
or splits with respect to such shares), for each share of Series A Preferred
Stock then held by holders of Series A Preferred Stock.  If upon the occurrence
of such event, the assets and funds thus distributed among the holders of the
Series A Preferred Stock shall be insufficient to permit the payment to such
holders of the full aforesaid preferential amount, then the entire assets and
funds of the Corporation legally available for distribution shall be distributed
ratably among the holders of the Series A Preferred Stock in proportion to the
preferential amount each such holder is otherwise entitled to receive.

(b)

After payment to the holders of the Series A Preferred Stock of the amounts set
forth in Section 4(a) above, the entire remaining assets and funds of the
Corporation legally available for distribution, if any, shall be distributed
among the holders of the Common Stock and the Series A Preferred Stock in
proportion to the shares of Common Stock then held by them and the shares of
Common Stock which they then have the right to acquire upon conversion of the
shares of Series A Preferred Stock then held by them.

(c)

Whenever the distribution provided for in this Section 4 shall be payable in
securities or property other than cash, the value of such distribution shall be
the fair market value of such securities or other property as determined in good
faith by the Board of Directors, as follows:

(i)

if traded on a national securities exchange or the NASDAQ National Market
System, the value shall be deemed to be the average of the closing prices of the
securities on such exchange over the thirty-day period ending three days prior
to the closing;

(ii)

if quoted for trading on an over-the-counter electronic quotation system, the
value shall be deemed to be the average of the closing bid or sale prices
(whichever is applicable) over the thirty-day period ending three days prior to
the closing; and

(iii)

if there is no active public market, the value shall be the fair market value
thereof, as mutually determined by the Corporation and the holders of at least a
majority of the voting power of all then outstanding shares of Series A
Preferred Stock.



5.

VOTING RIGHTS.




(a)

Each holder of shares of the Series A Preferred Stock shall be entitled to the
number of votes equal to the number of shares of Common Stock into which such
shares of Series A Preferred Stock are convertible pursuant to the provisions
hereof and subject to the limitations on conversion contained herein and shall
have voting rights and powers equal to the voting rights and powers of the
Common Stock (except as otherwise expressly provided herein or as required by
law, voting together with the Common Stock as a single class) and shall be
entitled to notice of any stockholders’ meeting in accordance with the Bylaws of
the Corporation.  Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares into which shares of Series A Preferred Stock held by each holder could
be converted) shall be rounded to the nearest whole number (with one-half being
rounded upward).  Each holder of Common Stock, if any, shall be entitled to one
vote for each share of Common Stock held.








47










6.

Conversion.

The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

(a)

Subject to the limitation set forth in Section 6(j) below, each share of
Series A Preferred Stock shall be convertible, at the option of the holder
thereof, into the number of shares of Common Stock which is equal to $110.00
divided by the greater of (i) $0.001 or (ii) 90% of the volume weighted average
closing price ("VWAP," as defined below) for the Corporation’s Common Stock
during the ten (10) trading days immediately preceding the date the holder
provides written notice to the Corporation’s principal place of business of such
holder’s election to convert (the “Conversion Price”).  “VWAP” means, for any
date, the price determined by the first of the following clauses that applies:
(a) if the Common Stock is then listed or quoted on a trading market, the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the trading market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a trading day from 9:30 a.m.
(New York City time) to 4:00 p.m. (New York City time)), (b) if the OTC Bulletin
Board is not a trading market, the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board,
(c) if the Common Stock is not then listed or quoted for trading on the OTC
Bulletin Board and if prices for the Common Stock are then reported in the "Pink
Sheets" published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Corporation, the fees and expenses of
which shall be paid by the Corporation.

(b)

Any holder of Series A Preferred Stock may exercise its right to convert the
Series A Preferred Stock by surrendering the certificate or certificate
therefor, duly endorsed, at the office of the Corporation or of any transfer
agent for such stock, and shall give written notice to the Corporation at such
office that such holder elects to convert the same and shall state therein the
name or names in which such holder wishes the certificate or certificates for
shares of Common Stock to be issued.  The Corporation shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of
Series A Preferred Stock, a certificate or certificates for the number of shares
of Common Stock to which such holder shall be entitled as aforesaid.  Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of surrender of the shares of Series A Preferred Stock to
be converted, and the person or persons entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on such date.

(c)

At the time of conversion of a Series A Share, the Corporation shall pay in cash
to the holder thereof an amount equal to all unpaid dividends declared by the
Board, if any, accrued thereon to the date of conversion, or, at the
Corporation’s option, issue that number of whole shares of Common Stock equal to
the amount of such unpaid dividends divided by the Conversion Price.  

(d)

Adjustments for Reorganizations, Reclassifications and Similar Transactions.  If
the Common Stock issuable upon conversion of the Series A Preferred Stock shall
be changed into the same or a different number of shares of any other class or
classes of stock, whether by capital reorganization, merger, reclassification or
otherwise (other than a





48










merger or other transaction which is treated as a liquidation, dissolution or
winding up of the Corporation pursuant to Section 4(c) above), the Conversion
Price then in effect shall, concurrently with the effectiveness of such
transaction, be proportionately adjusted so that the Series A Preferred Stock
shall be convertible into, in lieu of the number of shares of Common Stock which
the holders would otherwise have been entitled to receive, a number of shares of
such other class or classes of stock equivalent to the number of shares of
Common Stock that would have been subject to receipt by the holders upon
conversion of the Series A Preferred Stock immediately before that change.

(e)

No Impairment.  The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 6
and in the taking of all such action as may be necessary or appropriate in order
to protect the Conversion Rights of the holders of the Series A Preferred Stock
against impairment.

(f)

Notices of Record Date.  In the event that the Corporation shall propose at any
time:  (i) to declare any dividend or distribution upon its Common Stock,
whether in cash, property, stock or other securities, whether or not a regular
cash dividend and whether or not out of earnings or earned surplus; (ii) to
offer for subscription pro rata to the holders of any class or series of its
stock any additional shares of stock of any class or series or other rights;
(iii) to effect any reclassification or recapitalization of its Common Stock
outstanding involving a change in the Common Stock; or (iv) to merge or
consolidate with or into any other corporation, or sell, lease or convey all or
substantially all of its assets, or to liquidate, dissolve or wind up; then, in
connection with each such event, the Corporation shall send to the holders of
Series A Preferred Stock:



1)

(1)

at least 20 days’ prior written notice of the date on which a record shall be
taken for such dividend, distribution or subscription rights (and specifying the
date on which the holders of Common Stock shall be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in
(iii) and (iv) above; and



2)

(2)

in the case of the matters referred to in (iii) and (iv) above, at least twenty
20 days’ prior written notice of the date when the same shall take place (and
specifying the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
the occurrence of such event).

(g)

Reservation of Stock Issuable Upon Conversion.  The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series A Preferred Stock, such number of its shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its





49










authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purpose, including, without limitation, engaging in
commercially reasonable efforts to obtain the requisite stockholder approval of
any necessary amendment to this Certificate.

(h)

Fractional Shares.  No fractional share shall be issued upon the conversion of
any share or shares of Series A Preferred Stock.  All shares of Common Stock
(including fractions thereof) issuable upon conversion of more than one share of
Series A Preferred Stock by a holder thereof shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share.  If, after the aforementioned aggregation, the conversion
would result in the issuance of a fraction of a share of Common Stock, the
Corporation shall, in lieu of issuing any fractional share, pay the holder
otherwise entitled to such fraction a sum in cash equal to the fair market value
of such fraction on the date of conversion (as determined in good faith by the
Board of Directors).

(i)

Notices.  Any notice required by the provisions of this Section 7 to be given to
the holders of shares of Series A Preferred Stock shall be deemed given if
deposited in the United States mail, postage prepaid or if sent by facsimile or
delivered personally by hand or nationally recognized courier and addressed to
each holder of record at such holder’s address or facsimile number appearing in
the records of the Corporation.





50










(j)

Conversion Cap and Certain Exercise Restrictions.  

(i)

Notwithstanding any other provision to the contrary set forth in this
Certification of Designations, at no time may a holder of this Series A
Preferred Stock convert this Series A Preferred Stock to the extent that after
giving effect to such conversion, the holder (together with the holder’s
affiliates) would beneficially own (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion; provided,
however, that upon a holder of this Series A Preferred Stock providing the
Corporation with sixty-one (61) days notice (the “Waiver Notice”) that such
Holder would like to waive this Section 6(j)(i) with regard to any or all shares
of Common Stock issuable upon conversion of this Series A Preferred Stock, this
Section 6(j)(i) will be of no force or effect with regard to all or a portion of
the Series A Preferred Stock referenced in the Waiver Notice.

(ii)

Notwithstanding any other provision to the contrary set forth in this
Certificate of Designations, at no time may a holder of this Series A Preferred
Stock convert this Series A Preferred Stock to the extent that after giving
effect to such conversion, the holder (together with the holder’s affiliates)
would beneficially own (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 9.99% of the number of shares of Common Stock outstanding immediately after
giving effect to such conversion; provided, however that upon a holder of this
Series A Preferred Stock providing the Corporation  with a Waiver Notice that
such holder would like to waive this Section 6(j)(ii) with regard to any or all
shares of Common Stock issuable upon conversion of the Series A Preferred Stock,
this Section 6(j)(ii) shall be of no force or effect with regard to those shares
of Series A Preferred Stock referenced in the Waiver Notice.

7.

Restrictions and Limitations.

(a)

So long as any shares of Series A Preferred Stock remain outstanding, the
Corporation shall not, without the vote or written consent by the holders of at
least a majority in interest of the then outstanding shares of the Series A
Preferred Stock:

(iii)

purchase or otherwise acquire for value (or pay into or set aside for a sinking
fund for such purpose) any share or shares of the Series A Preferred Stock
otherwise than by conversion in accordance with Section 6 hereof;

(iv)

redeem, purchase or otherwise acquire (or pay into or set aside for a sinking
fund for such purpose) any of the Common Stock or any other equity security that
is junior or pari passu with the Series A Preferred Stock; provided, however,
that this restriction shall not apply to the repurchase of shares of Common
Stock or any other equity security from employees, officers, directors,
consultants or other persons performing services for the Corporation or any
subsidiary pursuant to agreements under which the Corporation has the option to
repurchase such shares at cost upon the occurrence of certain events, such as
the termination of employment;





51










(v)

authorize or issue, or obligate itself to issue, any other equity security
(including any security convertible into or exercisable for any equity security)
senior to or on a parity with the Series A Preferred Stock as to conversion
rights or liquidation preferences; provided, however, that this restriction
shall not apply to the issuance of securities in connection with a bona fide
business acquisition of or by the Corporation, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise; or the issuance of
stock, warrants or other securities or rights to persons or entities with which
the Corporation has business relationships, including employees of the
Corporation, further provided that such issuances are for other than primarily
capital raising purposes;

(vi)

permit any subsidiary to issue or sell, or obligate itself to issue or sell,
except to the Corporation or any wholly owned subsidiary, any stock of such
subsidiary;

(vii)

increase or decrease (other than by conversion) the total number of authorized
shares of the Series A Preferred Stock; or

(viii)

authorize, permit or otherwise effect any transaction that would result in any
merger, consolidation or reorganization, or liquidation, winding up or
dissolution, or conveyance, lease, sale, transfer, or disposition of, in one
transaction or series of transactions, all or substantially all of the assets of
the Corporation.

(b)

The Corporation shall not amend its Articles of Incorporation or Bylaws without
the approval, by vote or written consent, by the holders of a majority in
interest of the Series A Preferred Stock, if such amendment would change any of
the rights, preferences or privileges provided for herein for the benefit of any
shares of the Series A Preferred Stock.  Without limiting the generality of the
preceding sentence, the Corporation will not amend its Articles of Incorporation
or Bylaws without the approval of the holders of a majority in interest of the
Series A Preferred Stock if such amendment would:

(i)

reduce the amount payable to the holders of Series A Preferred Stock upon the
voluntary or involuntary liquidation, dissolution, or winding up of the
Corporation, or change the relative seniority of the liquidation preferences of
the holders of the Series A Preferred Stock to the rights upon liquidation of
the holders of any other capital stock of the Corporation;

(ii)

cancel or modify the Conversion Rights provided for in Section 6 hereof;

(iii)

increase or decrease the authorized number of shares of any class of the capital
stock of the Corporation; or

(iv)

authorize or create (by reclassification or otherwise) any Pari Passu Securities
or Senior Securities.





52










8.

Redemption.

(a)

The Series A Preferred Stock are redeemable for cash, at the option of the
Corporation, in whole or in part, any time after the date of issuance, plus all
accrued but unpaid dividends, on the following basis:  

(i)

110% of the purchase price of each share of Series A Preferred Stock if redeemed
any time before the first twelve months of the date of issuance; and

(ii)

105% of the purchase price of each share of Series A Preferred Stock on or after
the first twelve months of the date of issuance.

(b)

The Corporation shall mail the written notice (the “Redemption Notice”) to each
holder of record of Series A Preferred Stock at least thirty (30) days prior to
any date stipulated by the Corporation for the redemption of Series A Preferred
Stock (the “Redemption Date”).  The Redemption Notice shall state (i) the
Redemption Date of such Series A Preferred Stock; (ii) the number of Series A
Preferred Stock to be redeemed from the holder to whom the Redemption Notice is
addressed; (iii) instructions for surrender to the Corporation, in the manner
and at the place designated of a share certificate or share certificates
representing the number of Series A Preferred Stock to be redeemed from such
holder; and (iv) an indication as to the number of Series A Preferred Stock to
be redeemed.

(c)

Upon receipt of the Redemption Notice, the holder to whom the Redemption Notice
is addressed shall have the option, at its sole election, to specify what
portion of its Series A Shares called for redemption in the Redemption Notice
shall be redeemed as provided in this Section 8 or converted into Common Stock
in the manner provided in Section 6 hereof.

(d)

On or before the Redemption Date in respect of any Series A Preferred Stock,
each holder of such Series A Preferred Stock shall surrender the required
certificate or certificates representing the Series A Preferred Stock to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and upon the Redemption Date, the Redemption Price for such Series A Shares
shall be made payable to the order of the person whose name appears on such
certificate or certificates as the owner thereof, and each surrendered
certificate shall be canceled and retired.  If a certificate is surrendered and
all the Series A Preferred Stock evidenced thereby are either not being redeemed
or are being converted into Common Stock, the Corporation shall cause the
Series A Preferred Stock that are not being redeemed or shares of Common Stock
that are being issued upon conversion, as applicable, to be registered in the
names of the persons whose names appear as the owners on the respective
surrendered certificate(s) and deliver a new certificate(s) to such person
representing the number of Series A Preferred Stock not being surrendered for
redemption or shares of Common Stock being issued upon conversion.

9.

Registration Rights.

The holders of Series A Preferred Stock shall have no registration rights with
respect to the shares of Series A Preferred Stock.





53










10.

No Reissuance of Series A Preferred Stock.

No share or shares of Series A Preferred Stock acquired by the Corporation by
reason of purchase, conversion or otherwise shall be reissued, and all such
shares shall be cancelled, retired and eliminated from the shares which the
Corporation shall be authorized to issue.

Dated this _____ day of _________, 2011.

E-WASTE SYSTEMS, INC.,

A Nevada corporation




Name:  

Martin Neilson

Title:  

Chief Executive Officer





54










Exhibit B

Consulting Agreement Form




CONSULTING AGREEMENT




THIS AGREEMENT is made and entered into on September __, 2011 and effective as
of the Closing Date, by and between Tech Disposal, Inc., an Ohio corporation
(the “Company”), and Two Fat Greeks, Inc., an Ohio corporation (“Consultant”).




Recitals




A.

Contemporaneously herewith, E-Waste Systems, Inc. (“Buyer”) has acquired all of
the capital stock of the Company pursuant to a Stock Purchase Agreement dated
September 21, 2011 (the “Purchase Agreement”), and by virtue of such purchase,
Buyer hereafter intends to continue and expand the business heretofore conducted
by the Company.




B.

Prior to the date hereof, George Pardos (“Pardos”), who is a shareholder, and
president of Consultant, served as the president and sole director of the
Company.  As such, Pardos, and Consultant (by and through Pardos) have
considerable experience with the Company and possess valuable information and
knowledge about the operational and business affairs of the Company including,
without limitation, information about its customers, suppliers, distributors,
and sales representatives and its methods of doing business with the foregoing.




C.

In connection with the acquisition by Buyer of the capital stock of the Company,
and subject to the terms set forth herein, the Company desires to engage
Consultant, and Consultant desires to be engaged by Company.




ACCORDINGLY, it is agreed as follows:




1.

Engagement of Services.  The Company hereby agrees to engage Consultant and
Consultant hereby accepts the engagement with the Company in accordance with the
terms and conditions set forth in this Agreement.  The Consultant, by and
through Pardos, shall devote





55













sufficient working time, skill, knowledge, and attention to the business of the
Company to satisfy Consultant’s duties under this Agreement.

2.

Term.  Subject to Section 6 of this Agreement, the term of this Agreement
hereunder shall be one (1) year commencing on the Closing Date (the “Term”).
 Subsequent to the Term, if the Consultant is still engaged by the Company, the
Company and the Consultant can each terminate this Agreement without cause with
five (5) days written notice.

3.

Duties.  Consultant through Pardos shall provide services as General Manager of
the Company or such other services for and on behalf of the Company as the
Company, through one or more of its duly-authorized officers, may assign to
Consultant from time to time, provided however, that Consultant will not be
unreasonably assigned to any function that does not have comparable status,
level of responsibilities and duties as the position initially assumed under
this Agreement.  Consultant, by and through Pardos, shall perform such services
and duties for the Company as are usually and customarily required of a person
holding the position of General Manager (or other position as assigned by the
Company) in the industry in which the Company does business.  

Consultant and Pardos on behalf of the Consultant shall promptly obey, comply
with and be subject to all rules, regulations and orders that may from time to
time be issued by the Company and that are in keeping with Consultant’s relation
with the Company and such rules, regulations and orders shall have the same
force and effect as though they were written into this Agreement at this time,
including without limitation Buyer's code of business conduct & ethics policies,
insider trading policies, and confidentiality requirements.  The services to be
performed by Consultant shall be principally rendered in or about metropolitan
Columbus Ohio (“Consultant’s Principal Place of Business”), together with such
business travel as may be necessary for Consultant to satisfactorily perform the
duties required under this Agreement.  Consultant shall report directly to the
Board of Directors and/or President of the Company.

4.

Fees for Services.

(a)

Service Fee.  Consultant shall be compensated at [Four Thousand Five Hundred and
00/100’s dollars ($4,500.00)] per month for consulting services rendered, which
shall be paid on a monthly basis following the submission of an invoice showing
the amount of hours of services and travel performed by Consultant for the
benefit of the Company.  

(b)

Expense Reimbursement.  The Company shall promptly pay, upon submission of
appropriate vouchers and supporting documentation, all expenses of Consultant
incurred in connection with the rendering of services to or on behalf of the
Company pursuant to this Agreement in accordance with the Company’s usual and
ordinary practices.

5.

Termination of Engagement.

(a)

By the Company for Cause.  The Company may terminate the engagement of
Consultant at any time for Cause.  The following actions on the part of
Consultant, singly or in the aggregate, having an adverse effect on the Company,
financial or otherwise, in the good faith determination of the Company, shall be
considered as “Cause”:





56










(i)

Personal dishonesty, willful misconduct, breach of fiduciary duty involving
personal profit, conviction of a misdemeanor involving moral turpitude or felony
by Pardos, which is substantially related to Pardos’s services for Consultant
under this Agreement, or his habitual use of alcohol or controlled substances:
 (1) which materially impairs Pardos’s ability to carry out his duties on behalf
of Consultant under this Agreement; and (2) as to which the Company makes a good
faith determination that such conduct has occurred and that such conduct meets
the standard set forth in the preceding clause (1) of this sentence;

(ii)

Rendering any assistance to any third party in that third party’s competitive
efforts against the Company or Buyer;

(iii)

Using proprietary information, trade secrets, or customer or supplier lists of
the Company or Buyer for Consultant’s or Pardos’s own benefit or in any way
adverse to the interests of the Company or Buyer;

(iv)

Failure by Consultant to provide services through Pardos or failure by
Consultant to perform duties reasonably assigned to Consultant hereunder, so
that such duties are not performed in a professional and competent manner for a
continuous and identifiable period of two consecutive weeks, which breach, if
capable of being cured, is not cured by Consultant within ten (10) days after
written notice thereof has been delivered to Consultant; or

(v)

Breach of any of the restrictive covenants set forth in Section 6 during the
term of this Agreement.

Termination of engagement for Cause shall be effective only upon written notice
thereof to Consultant setting forth the details of the basis therefor and the
expiration of any applicable cure period.

(b)

Effect of Termination for Cause.  Upon termination of Consultant hereunder by
the Company pursuant to Section 5(a) above, Consultant’s service fees and
expense reimbursements under this Agreement shall cease as of the date of
termination, but Consultant shall receive (i) its service fee provided for in
Section 4(a) of this Agreement accrued to that date and (ii) expense
reimbursements to the extent provided in Section 4(b) of this Agreement.  Upon
such termination for Cause, Consultant and Pardos shall immediately deliver to
and leave with the Company all documents, computers, records, manuals, notes,
notebooks, reports and similar repositories owned by the Company which contain
any confidential information of the Company; the Company or any of its
respective affiliates, shall make reasonable and prompt arrangements to transfer
and/or delete (as requested by Consultant or Pardos) all such confidential
information owned by Consultant, Pardos or any of their affiliates from
computers or other personal electronic equipment owed by any of them; and
Consultant and Pardos shall immediately deliver to the Company all customer
lists and all other materials relating to the Company’s business and all copies
thereof, whether prepared by Consultant, Pardos or others, and which are in
Consultant’s or Pardos’s possession or control.  In the event the Company
terminates this Agreement for Cause under Section 5(a), the Earnout Amount in
accordance with Section 2.6 of the Purchase Agreement shall be forfeited.

(c)

Other Termination by the Company.  The Company may terminate this Agreement at
any time by providing at least thirty (30) days written notice to Consultant.
 Upon





57










such termination, Consultant’s service fees and expense reimbursements under
this Agreement shall cease as of the date of termination, but Consultant shall
receive (i) its service fee provided for in Section 4(a) of this Agreement
accrued to that date and (ii) expense reimbursements to the extent provided in
Section 4(b) of this Agreement.  In the event the Company terminates under this
Section 5(c) prior to the end of the Term, the Earnout Amount in accordance with
Section 2.6 of the Purchase Agreement shall NOT be forfeited.

(d)

Termination by Consultant.  Consultant may terminate this Agreement at any time
by providing at least thirty (30) days written notice to the Company.  Upon such
termination, Consultant’s service fees and expense reimbursements under this
Agreement shall cease as of the date of termination, but Consultant shall
receive (i) its service fee provided for in Section 4(a) of this Agreement
accrued to that date and (ii) expense reimbursements to the extent provided in
Section 4(b) of this Agreement.  In the event the Consultant terminates under
this Section 5(d) prior to the end of the Term without the consent of the
Company, the Earnout Amount in accordance with Section 2.6 of the Purchase
Agreement shall be forfeited.

(e)

Death of Pardos.  This Agreement shall terminate upon the death of Pardos.  Upon
Pardos’s death, Consultant’s service fees and expense reimbursements under this
Agreement shall cease as of the date of his death, but Consultant shall receive
(i) its service fee provided for in Section 4(a) of this Agreement accrued to
that date and (ii) expense reimbursements to the extent provided in Section 4(b)
of this Agreement.

(f)

Disability of Pardos.  Upon the total disability of Pardos, and if such total
disability continues for a period of sixty (60) days from the onset of such
disability, the Company may terminate this Agreement and Consultant’s service
fees and expense reimbursements under this Agreement shall cease as of the date
of termination, but Consultant shall receive (i) its service fee provided for in
Section 4(a) of this Agreement accrued to that date and (ii) expense
reimbursements to the extent provided in Section 4(b) of this Agreement.  The
term “total disability”, for purposes of this Agreement, shall be considered to
be a disability which prevents Pardos from performing the essential duties for
and on behalf of Consultant, as assigned to Consultant by the Company under this
Agreement.

6.

Restrictive Covenants.

(a)

For purposes of this Agreement:

(i)

“Business Territory” means a geographic area comprised of the State of Ohio.

(ii)

“Person” means and includes an individual, partnership, limited liability
company, association, corporation, trust, unincorporated organization or any
other entity or organization, including a government or any department, agency
or political subdivision thereof.

(iii)

“Protected Business” means the Acquired Business operated by the Company (as
defined in the Purchase Agreement), including without limitation, electronic
waste recycling, selling used electronic hardware and parts, providing
refurbishment services for electronics, providing asset recovery services for
electronics, and providing other end-of-life





58










services for electronics as heretofore conducted by the Company and hereafter
conducted by the Company and Buyer (or an affiliate or subsidiary of Buyer) as a
result of the purchase by Buyer of all of the capital stock of the Company
pursuant to the Purchase Agreement.

(b)

During the Term and any additional period the Consultant is engaged by the
Company and for a period of twelve (12) months following the termination of
Consultant’s engagement with the Company, for Cause pursuant to Section 5(a) of
this Agreement, Consultant and Pardos agree that they will not, directly or
indirectly, either individually or as an employee, agent, partner, officer,
principal, director, shareholder, consultant, lender or in any other capacity
whatsoever, (i) participate or engage in, or own or have any interest in or
assist in any way or capacity any Person that is engaged in, any business that
is competitive with the Protected Business within the Business Territory,
(ii) entice, induce, or in any manner influence any person who is an employee of
the Protected Business to leave such service or hire any such person,
(iii) contact or solicit any Person within the Business Territory that is (or,
at any time within the one-year period immediately prior to the date
Consultant’s engagement with the Company terminated, was) a customer (including
all distributors) of the Protected Business for the purpose of providing
products, services or business competitive with that provided by the Company
through the Protected Business, or provide any such products, services or
business to any such Person, (iv) request or advise any suppliers, distributors,
independent sales representatives, customers or accounts of the Protected
Business to withdraw, curtail or cancel any business that is placed with the
Company, (v) use or disclose, or cause to be used or disclosed, any secret,
confidential or proprietary information of the Protected Business, regardless of
the fact that Consultant or Pardos may have participated in the development of
that information, or (vi) make any disparaging remarks about the Protected
Business or about Buyer, the Company or its or their affiliates, employees or
officers, or its or their services, practices or conduct.

7.

Reasonableness of Restrictions.

(a)

The parties acknowledge and agree that (i) the operations of the Company extend
throughout the Business Territory and that the Company has operated and the
Company will operate the Protected Business throughout the Business Territory,
(ii) the customer contacts and relations of such Protected Business are
established and maintained at great expense and that Consultant and Pardos have
had and will have unique and extensive exposure to and personal contact with
such Protected Business customers throughout the Business Territory that has
enabled and will enable them to establish a unique relationship with those
customers and that, unless restricted, would enable him/it to compete unfairly
with the Company, and (iii) such Protected Business customers, business
connections, services, products, customer lists, procedures, operations and
other information were acquired by the Company at great expense, are protected
as confidential information and provide the Company and the Protected Business
with a substantial competitive advantage.

(b)

The parties further agree that the terms and conditions of the restrictive
covenants contained in Section 7 above are reasonable and necessary for the
protection of the business, intellectual property, trade secrets and
confidential information of the Company and to prevent damage or loss to the
Company as a result of action taken by Consultant and Pardos.  Consultant
acknowledges that the noncompete restrictions and nondisclosure of confidential
information restrictions contained in this Agreement are reasonable and the
consideration





59










provided for herein is sufficient to fully and adequately compensate Consultant
for agreeing to such restrictions.  Consultant acknowledges that it could
continue to actively operate and earn sufficient compensation without breaching
any of the restrictions contained in this Agreement.  Pardos acknowledges that
he could continue to earn sufficient compensation from Consultant or otherwise
without breaching any of the restrictions contained in this Agreement.  The
parties further agree that the covenants set forth in Section 7 above have been
negotiated with advice of counsel in the course of the sale of a business and
its goodwill, from which Pardos received substantial economic benefit, and
therefore the parties agree that such covenants should and shall be enforced to
the fullest extent permitted by law.

(c)

In the event that, notwithstanding the foregoing, any or any part of the
covenants set forth in Section 7 above shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  Accordingly, if in any judicial proceeding, a court
determines that any or any part of such covenants is unenforceable because it
covers too extensive a geographical area or survives too long a period of time,
or for any other reason, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum time period and
shall otherwise be deemed limited in such manner as shall be enforceable by such
court.

(d)

The parties agree that nothing in this Agreement shall be construed to limit or
negate the statutory or common law of torts or trade secrets where it provides
the Company with broader protection than that provided herein.

8.

Sanctions for Relief.

(a)

The parties agree that any breach by Consultant or Pardos of the provisions of
Section 7 of this Agreement could cause irreparable damage to the Company, that
the remedy at law for any breach by Consultant or Pardos of the covenants in
Section 7 above may be inadequate and that the Company shall be entitled to
injunctive relief without bond.  Such injunctive relief shall not be exclusive,
but shall be in addition to any other rights or remedies the Company may have
hereunder or at law for such breach.

(b)

Consultant and Pardos further covenant and agree that, should Consultant or
Pardos violate any of the covenants or agreements set forth in Section 7 above,
Buyer and the Company shall be entitled to an accounting and repayment of all
profits or benefits which such Consultant directly or indirectly has realized
and/or may realize as a result of any such violation; and such remedy shall be
in addition to and not in limitation of any injunctive relief or other rights or
remedies to which Buyer or the Company is or may be entitled at law or in equity
or under this Agreement.

9.

Attorney Fees.  In the event of any litigation or other proceeding between the
parties hereto involving this Agreement or the respective rights of the parties
hereunder, the prevailing party in such litigation or other proceeding shall be
entitled to recover from the other party all reasonable costs, attorney’s fees,
professional fees and other expenses incurred by such prevailing party in such
litigation or proceeding.





60










10.

No Waiver.  The failure of the parties hereto to insist, in any one or more
instances, upon performance of any provision of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of the
future performance of any such provision.

11.

Applicable Law.  The parties agree that the terms and conditions of this
Agreement and the rights and obligations created and assumed thereunder shall be
governed by and construed according to the laws of the state of Ohio, excluding
any choice of law rules that might direct the application of the laws of another
jurisdiction.

12.

Arbitration Procedure.  Except for injunctive relief, any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Columbus, Ohio, before one arbitrator.
 The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  Judgment on the Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  The arbitrator may, in the Award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.

13.

Benefit.  This Agreement shall be binding upon and inure to the benefit of and
shall be enforceable by and against the Company and its successors and assigns,
and Consultant, and his heirs, beneficiaries and legal representatives.  

14.

Entire Agreement; Modification.  This Agreement constitutes the entire agreement
and understanding between the Company and Consultant with respect to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions of the parties, whether oral or written, pertaining thereto, and
no representations, promises, agreements or understandings, whether written or
oral, not herein contained shall be of any force or effect.  This Agreement
shall not be modified or amended except by an instrument in writing signed by or
on behalf of the parties hereto.

15.

Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be considered delivered in all respects when it
has been delivered by hand or overnight courier, by acknowledged facsimile
transmission followed by the original sent by certified mail, return receipt
requested, or three (3) days after it is mailed by certified mail, return
receipt requested, first class postage prepaid, addressed as follows:














61














To the Company:

 

To Consultant:

 

 

 

A145-157 St. John St.

 

Two Fat Greeks, Inc.

London, England, EC1V 4PW

 

Attn: George Pardos, President

Los Altos, CA  94022

 

6124 Early Light

UK Fax +44 (0) 207 681 1088

 

Galloway, OH USA 43119

 

 

Fax:  

 

 

 

With a copy to:

 

With a copy to:

Chad Wiener

 

 

411 East Wisconsin Avenue

 

David S. Jackson

Milwaukee, WI 53203

 

Gordon Bilbart Jackson, LLC

Fax: 414-978-8918

 

150 E. Wilson Bridge Road, Ste 215

 

 

Worthington, OH 43085

 

 

Fax 614-410-9049

or such other addresses as shall be similarly furnished in writing by either
party.

16.

Counterparts; Facsimile Signature.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
person is intended to be its, his or his signature and shall be valid, binding
and enforceable against such person.

17.

Definitions.  Terms used but not defined herein shall have the meaning ascribed
to them in the Purchase Agreement.

18.

Relationship of Parties.  The Company and Consultant agree that the relationship
between them created by this Agreement is that of company and independent
contractor. Consultant agrees that no withholdings will be made by the Company
for any federal, state or local taxes, social security, FICA or other federal,
state or local taxes from the amounts paid to Consultant by the Company pursuant
to this Agreement, and further agrees that Consultant will not be entitled to
any benefits payable by the Company to its employees, including but not limited
to insurance, workers’ compensation, unemployment compensation, and the like.  







[SIGNATURE PAGE FOLLOWS]





62










IN WITNESS WHEREOF, each of the parties has executed this Agreement all as of
the day and year first above written, but effective as of the Closing Date.




COMPANY:




TECH DISPOSAL, INC.







By:  

Name:  

Title:







CONSULTANT:




TWO FAT GREEKS, INC.







By:

      George Pardos, President





63










Exhibit C

Noncompetition Agreement Form




NONCOMPETITION AND NONDISPARAGEMENT AGREEMENT

THIS AGREEMENT is made and entered into this _____ day of September 2011 and
effective as of the Closing Date (as defined in the Purchase Agreement referred
to below), by and among E-WASTE SYSTEMS, Inc., a corporation organized under the
Laws of Nevada, USA (the “Buyer”), Tech Disposal, Inc. (“TDI”), IKARIA HOLDINGS,
LLC, an Ohio limited liability company (the “Seller”), and GEORGE PARDOS (the
“Pardos”).

Recitals

A.

Contemporaneously herewith, Buyer has acquired all of the capital stock of TDI,
pursuant to a Stock Purchase Agreement dated as of September 21, 2011 (the
“Purchase Agreement”), and Buyer hereafter intends to continue and expand the
business heretofore conducted by TDI.  In connection with the Buyer’s
acquisition of the capital stock of TDI, Buyer has bargained for the agreement
of Seller and Pardos not to compete with TDI and for the other covenants of
Seller and Pardos set forth herein.  On the terms and conditions hereinafter set
forth, Shareholder, on behalf of the Seller and Pardos has agreed not to compete
with TDI and to such other covenants.

B.

Contemporaneously herewith, and in connection with Buyer’s acquisition of the
capital stock of TDI, Buyer, and Two Fat Greeks, Inc., an Ohio corporation
(“TFG”) owned or controlled by Pardos, have entered into a Consulting Agreement
(the “Consulting Agreement”) providing for the provision of consulting services
by TFG to and for the benefit of TDI from and after the closing of such
acquisition.

ACCORDINGLY, in consideration of the Recitals, the consideration paid by Buyer
to Seller and/or Pardos in accordance with the terms of the Purchase Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
acknowledged, the parties hereby agree as follows:

1.

Definitions.

1.1

“Business Territory” means a geographic area comprised of the State of Ohio.

1.2

“Control”, as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

1.3

“Person” means and includes an individual, partnership, limited liability
company, association, corporation, trust, unincorporated organization or any
other entity or organization, including a government or any department, agency
or political subdivision thereof.





64













1.4

“Protected Business” means the Acquired Business operated by TDI (as defined in
the Purchase Agreement), including without limitation, electronic waste
recycling, selling used electronic hardware and parts, providing refurbishment
services for electronics, providing asset recovery services for electronics, and
providing other end-of-life services for electronics as heretofore conducted by
TDI and hereafter conducted by TDI and Buyer (or an affiliate or subsidiary of
Buyer) as a result of the purchase by Buyer of all of the capital stock of TDI
pursuant to the Purchase Agreement.

1.5

“Shareholder Affiliate” means any Person:  (a) in which Seller and/or Pardos or
an affiliate thereof owns or Controls 10% or more of the issued and outstanding
voting shares or equity interest; or (b) which directly or indirectly is
Controlled by Seller and/or Pardos.

2.

Restrictive Covenants.  

(a)

For a period of two (2) years after the date of this Agreement, Shareholder
agrees that neither Seller nor Pardos nor any Shareholder Affiliate will,
directly or indirectly, either individually or as an employee, agent, partner,
officer, principal, director, shareholder, consultant, lender or in any other
capacity whatsoever, (i) participate or engage in, or own or have any interest
in or assist in any way or capacity any Person that is engaged in, any business
that is competitive with the Protected Business within the Business Territory,
(ii) entice, induce, or in any manner influence any person who is an employee of
the Protected Business to leave such service or hire any such person,
(iii) contact or solicit any Person within the Business Territory that is or at
any time within the one year period immediately prior to the date of this
Agreement was a customer of TDI for the purpose of providing products, services
or business competitive with that provided by the Protected Business, or provide
any such products, services or business to any such Person, (iv) request or
advise any suppliers, customers or accounts of the Protected Business to
withdraw, curtail or cancel any business that is placed with the Protected
Business, (v) use or disclose, or cause to be used or disclosed, any secret,
confidential or proprietary information of the Protected Business, regardless of
the fact that Seller and/or Pardos or any Shareholder Affiliate may have
participated in the development of that information, or (vi) make any
disparaging remarks about the Protected Business or about Buyer or its
affiliates, their employees or officers, or their services, practices or
conduct.  Nothing herein shall prohibit Seller and/or Pardos or any Shareholder
Affiliate from being a passive owner of not more than 5% of the outstanding
stock of a corporation, which is publicly traded, so long as neither Seller nor
Pardos nor such Shareholder Affiliate has any active participation in the
business of such corporation.

(b)  The restrictive covenant set forth in Section 2(a)(i) of this Agreement
shall not apply in the event that TDI terminates the Consulting Agreement other
than for “Cause” (as defined in Section 5(a) of the Consulting Agreement).




3.

Reasonableness of Restrictions.

(a)

The parties acknowledge and agree that (i) the operations of the Protected
Business extend throughout the Business Territory and that TDI has operated and
Buyer will





65










operate the Protected Business throughout the Business Territory, (ii) the
customer contacts and relations of TDI have been established and are maintained
at great expense and that Seller and/or Pardos have had unique and extensive
exposure to and personal contact with the customers of TDI throughout the
Business Territory that have enabled them to establish a unique relationship
with those customers and that, unless restricted as provided herein, would
enable them to compete unfairly with TDI, and (iii) the customers, business
connections, services, products, customer lists, procedures, operations and
other information of the Protected Business were acquired at great expense, are
protected as confidential information and provide the Protected Business with a
substantial competitive advantage.

The parties further agree that the terms and conditions of the restrictive
covenants contained in Section 2 above are reasonable and necessary for the
protection of the business, intellectual property, trade secrets and
confidential information of TDI and to prevent damage or loss to TDI as a result
of action taken by Seller and/or Pardos or any Shareholder Affiliate.  Seller
and Pardos acknowledge that the noncompete restrictions and nondisclosure of
confidential information restrictions contained in this Agreement are reasonable
and the consideration provided for in the Purchase Agreement is sufficient to
fully and adequately compensate Seller and/or Pardos and the Shareholder
Affiliates for agreeing to such restrictions.  The parties further agree that
the covenants set forth in Section 2 above have been negotiated with advice of
counsel in the course of the sale of a business and its goodwill, from which
Shareholder shall receive substantial economic benefit, and therefore the
parties agree that such covenants should and shall be enforced to the fullest
extent permitted by law.

(b)

In the event that, notwithstanding the foregoing, any or any part of the
covenants set forth in Section 2 above shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  Accordingly, if in any judicial proceeding, a court
determines that any or any part of such covenants is unenforceable because it
covers too extensive a geographical area or survives too long a period of time,
or for any other reason, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum time period and
shall otherwise be deemed limited in such manner as shall be enforceable by such
court.

(c)

The parties agree that nothing in this Agreement shall be construed to limit or
negate the statutory or common law of torts or trade secrets where it provides
the Buyer or TDI with broader protection than that provided herein.

4.

Sanctions for Relief.

(a)

The parties agree that any breach by Seller or Pardos or any Shareholder
Affiliate of the provisions of Section 2 of this Agreement could cause
irreparable damage to the Buyer and TDI, that the remedy at law for any breach
by Seller or Pardos or any Shareholder Affiliate of the covenants in Section 2
above may be inadequate and that the Buyer and TDI shall be entitled to
injunctive relief without bond.  Such injunctive relief shall not be exclusive,
but shall be in addition to any other rights or remedies the Buyer and TDI may
have hereunder or at law for such breach.





66










(b)

Shareholder further covenants and agrees that, should Seller and/or Pardos or
any Shareholder Affiliate violate any of the covenants or agreements set forth
in Section 2 above, the Buyer and Group Companies shall be entitled to an
accounting and repayment of all profits or benefits which such Seller and/or
Pardos or Shareholder Affiliate directly or indirectly has realized and/or may
realize as a result of any such violation; and such remedy shall be in addition
to and not in limitation of any injunctive relief or other rights or remedies to
which the Buyer or TDI is or may be entitled at law or in equity or under this
Agreement.

(c)

In the event any litigation or other proceeding for injunctive relief or damages
is brought by Buyer or TDI against Seller and/or Pardos arising out of or
relating to this Agreement, the prevailing party in such litigation or other
proceeding shall be entitled to recover from the other party all reasonable
costs, attorney fees, professional fees and other expenses incurred by such
prevailing party in such litigation or proceeding.

5.

No Waiver.  The failure of the parties hereto to insist, in any one or more
instances, upon performance of any provision of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of the
future performance of any such provision.

6.

Applicable Law.  The parties agree that the terms and conditions of this
Agreement and the rights and obligations created and assumed thereunder shall be
governed by and construed according to the laws of the State of Ohio, excluding
any choice of law rules that might direct the application of the laws of another
jurisdiction.

7.

Arbitration Procedure.  Except for injunctive relief, any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Columbus, Ohio, before one arbitrator.
 The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  Judgment on the Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  The arbitrator may, in the Award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.

8.

Benefit.  This Agreement shall be binding upon and inure to the benefit of and
shall be enforceable by and against the Buyer, TDI, and its/their respective
successors and assigns, and Seller and Pardos, the Shareholder Affiliates and
their respective successors and assigns.  It is agreed that the rights and
obligations of Seller and Pardos and the Shareholder Affiliates may not be
delegated or assigned.  Seller and Pardos jointly and severally represent and
warrant to Buyer and TDI that they have the authority to enter into this
Agreement on behalf of Seller and Pardos and the Shareholder Affiliates.

9.

Entire Agreement; Modification.  This Agreement and the Purchase Agreement and
the documents referred to herein and therein constitute the entire agreement and
understanding by and between Buyer and Seller and Pardos with respect to the
subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations and





67










discussions of the parties, whether oral or written, pertaining thereto, and no
representations, promises, agreements or understandings, whether written or
oral, not herein or therein contained shall be of any force or effect.  This
Agreement shall not be modified or amended except by an instrument in writing
signed by or on behalf of the parties hereto.

10.

Notices.  Any notice or other communication required or permitted hereunder
shall be executed consistent with the Notice provisions in Section 14 of the
Purchase Agreement.

11.

Counterparts; Facsimile Signature.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
person is intended to be its, his or her signature and shall be valid, binding
and enforceable against such person.

12.

Definitions.  Terms used but not defined herein shall have the meaning ascribed
to them in the Purchase Agreement.

[SIGNATURE PAGE FOLLOWS]





68










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

BUYER:

E-WASTE SYSTEMS, Inc..

By:

 



Title:

SELLER:

IKARIA HOLDINGS, LLC



By:

 



Title:




PARDOS:

______________________________________

George Pardos


ENDNOTES







EXECUTION VERSION











69


